--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
  
[Execution Version]


[Published CUSIP Number:__________]


CREDIT AGREEMENT
 
Dated as of April 26, 2011
 
among
 
CAL DIVE INTERNATIONAL, INC.,
 
as Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender
 
and
 
L/C Issuer,
 
WELLS FARGO BANK, N.A.
 
and
 
BNP PARIBAS,
 
as Co-Syndication Agents,
 
DNB NOR BANK, ASA
 
and
 
NATIXIS,
 
as Co-Documentation Agents,
 
The Other Lenders Party Hereto, and
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
 


 
WELLS FARGO SECURITIES, LLC,
 
and
 
BNP PARIBAS,
 
as Co-Lead Arrangers and Co-Book Managers
 

 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


Page
 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 
 
1.01
Defined Terms 
1

 
 
1.02
Other Interpretive Provisions 
28

 
 
1.03
Accounting Terms 
28

 
 
1.04
Rounding 
29

 
 
1.05
Times of Day 
29

 
 
1.06
Letter of Credit Amounts 
29

 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 
 
2.01
Loans 
30

 
 
2.02
Borrowings, Conversions and Continuations of Loans 
30

 
 
2.03
Letters of Credit 
32

 
 
2.04
Swing Line Loans 
41

 
 
2.05
Optional Prepayments 
44

 
 
2.06
Mandatory Prepayments 
45

 
 
2.07
Termination or Reduction of Commitments 
47

 
 
2.08
Repayment of Loans 
48

 
 
2.09
Interest 
49

 
 
2.10
Fees 
49

 
 
2.11
Computation of Interest and Fees 
50

 
 
2.12
Evidence of Debt 
51

 
 
2.13
Payments Generally; Administrative Agent's Clawback 
51

 
 
2.14
Sharing of Payments by Lenders 
53

 
 
2.15
Increase of Commitments 
54

 
 
2.16
Cash Collateral 
56

 
 
2.17
Defaulting Lenders 
57

 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 
 
3.01
Taxes 
59

 
 
3.02
Illegality 
61

 
 
3.03
Inability to Determine Rates 
61

 
 
3.04
Increased Costs; Reserves on Eurodollar Rate Loans 
62

 
 
3.05
Compensation for Losses 
63

 
 
3.06
Mitigation Obligations; Replacement of Lenders 
64

 
 
3.07
Survival 
64

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 
 
4.01
Conditions of Initial Credit Extension 
65

 
 
4.02
Conditions to all Credit Extensions 
68

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES

 
 
5.01
Existence, Qualification and Power 
69

 
 
5.02
Authorization; No Contravention 
69

 
 
5.03
Governmental Authorization; Other Consents 
69

 
 
5.04
Binding Effect 
69

 
 
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event 
70

 
 
5.06
Litigation 
70

 
 
5.07
No Default 
71

 
 
5.08
Ownership of Property; Liens 
71

 
 
5.09
Environmental Compliance 
71

 
 
5.10
Insurance 
71

 
 
5.11
Taxes 
71

 
 
5.12
ERISA Compliance 
72

 
 
5.13
Subsidiaries; Equity Interests 
73

 
 
5.14
Margin Regulations; Investment Company Act 
73

 
 
5.15
Disclosure 
73

 
 
5.16
Compliance with Laws 
73

 
 
5.17
Taxpayer Identification Number 
74

 
 
5.18
Intellectual Property; Licenses, Etc 
74

 
 
5.19
Intentionally Left Blank 
74

 
 
5.20
Solvency 
74

 
 
5.21
Off-Balance Sheet Liabilities 
74

 
 
5.22
Casualty, Etc 
74

 
ARTICLE VI
AFFIRMATIVE COVENANTS

 
 
6.01
Financial Statements 
74

 
 
6.02
Certificates; Other Information 
76

 
 
6.03
Notices 
77

 
 
6.04
Payment of Obligations 
78

 
 
6.05
Preservation of Existence, Etc 
78

 
 
6.06
Maintenance of Properties 
78

 
 
6.07
Maintenance of Insurance 
78

 
 
6.08
Compliance with Laws 
79

 
 
6.09
Books and Records 
79

 
 
6.10
Inspection Rights 
79

 
 
6.11
Use of Proceeds 
79

 
 
6.12
Material Contracts 
80

 
 
6.13
Collateral; etc 
80

 
 
6.14
Governmental Authorizations 
82

 
 
6.15
Compliance with Environmental Laws 
82

 
 
6.16
Further Assurances 
82

 
ARTICLE VII
NEGATIVE COVENANTS

 
 
7.01
Liens 
83

 
 
7.02
Investments 
85

 
 
7.03
Indebtedness 
86

 
 
7.04
Fundamental Changes 
89

 
 
7.05
Dispositions 
89

 
 
7.06
Restricted Payments 
91

 
 
7.07
Change in Nature of Business 
92

 
 
7.08
Transactions with Affiliates 
92

 
 
7.09
Burdensome Agreements 
92

 
 
7.10
Use of Proceeds 
93

 
 
7.11
Financial Covenants 
93

 
 
7.12
Capital Expenditures 
94

 
 
7.13
Amendment of Organizational Documents 
94

 
 
7.14
Accounting Changes 
94

 
 
7.15
Prepayments, Etc 
94

 
 
7.16
Partnerships, Etc 
94

 
 
7.17
Off-Balance Sheet Liabilities 
94

 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 
 
8.01
Events of Default 
95

 
 
8.02
Remedies Upon Event of Default 
97

 
 
8.03
Application of Funds 
97

 
ARTICLE IX
ADMINISTRATIVE AGENT

 
 
9.01
Appointment and Authority 
98

 
 
9.02
Rights as a Lender 
99

 
 
9.03
Exculpatory Provisions 
99

 
 
9.04
Reliance by Administrative Agent 
100

 
 
9.05
Delegation of Duties 
100

 
 
9.06
Resignation of Administrative Agent 
101

 
 
9.07
Non-Reliance on Administrative Agent and Other Lenders 
102

 
 
9.08
No Other Duties, Etc 
102

 
 
9.09
Administrative Agent May File Proofs of Claim 
102

 
 
9.10
Collateral and Guaranty Matters 
103

 
ARTICLE X
MISCELLANEOUS

 
 
10.01
Amendments, Etc 
103

 
 
10.02
Notices; Effectiveness; Electronic Communication 
105

 
 
10.03
No Waiver; Cumulative Remedies 
107

 
 
10.04
Expenses; Indemnity; Damage Waiver 
107

 
 
10.05
Payments Set Aside 
110

 
 
10.06
Successors and Assigns 
110

 
 
10.07
Treatment of Certain Information; Confidentiality 
116

 
 
10.08
Right of Setoff 
117

 
 
10.09
Interest Rate Limitation 
117

 
 
10.10
Counterparts; Integration; Effectiveness 
118

 
 
10.11
Survival of Representations and Warranties 
118

 
 
10.12
Severability 
118

 
 
10.13
Replacement of Lenders 
119

 
 
10.14
Governing Law; Jurisdiction; Etc 
119

 
 
10.15
Waiver of Jury Trial 
120

 
 
10.16
No Advisory or Fiduciary Responsibility 
121

 
 
10.17
Collateral and Guaranty Matters 
121

 
 
10.18
USA PATRIOT Act Notice 
122

 
 
10.19
ENTIRE AGREEMENT 
122

 


 


     



 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)

SCHEDULES
 
1.01           Existing Letters of Credit
 
2.01           Commitments and Applicable Percentages
 
5.11           Taxes
 
5.13           Subsidiaries and Other Equity Investments
 
7.01           Existing Liens
 
7.02           Existing Investments
 
7.03           Existing Indebtedness
 
7.08           Existing Agreements
 
10.02         Administrative Agent's Office; Certain Addresses for Notices
 
EXHIBITS
 
 Form of
A           Loan Notice
B           Swing Line Loan Notice
C-1        Revolving Credit Note
C-2        Term Note
D           Compliance Certificate
E           Assignment and Assumption


 
-vi-
 



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
This CREDIT AGREEMENT ("Agreement") is entered into as of April 26, 2011, among
CAL DIVE INTERNATIONAL, INC., a Delaware corporation (the "Borrower"), each
lender from time to time party hereto (collectively, the "Lenders" and
individually, a "Lender"), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
 
The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders are willing to do so on the terms and
conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
 
ARTICLE I 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
"Acquisition" means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.
 
"Acquisition Consideration" means the consideration paid or incurred by the
Borrower or any of its Subsidiaries for an Acquisition, including the sum of
(without duplication) (a) the fair market value of any cash, assets, Equity
Interests or services given, plus (b) the amount of any Indebtedness assumed,
incurred or guaranteed (to the extent not otherwise included) plus (c) the
amount of transaction related contractual payments such as amounts payable under
noncompete, consulting, and similar agreements, in each case, paid or incurred
in connection with such Acquisition by the Borrower or any of its Subsidiaries.
 
"Administrative Agent" means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
"Administrative Agent's Office" means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
"Affiliate" means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
"Aggregate Commitments" means the Commitments of all the Lenders.
 
"Agreement" means this Credit Agreement.
 
"Applicable Margin" means, from time to time, the following percentages per
annum, based, in the case of Loans (Revolving Credit Loans and Term Loans),
Letter of Credit Fees (Financial Letter of Credit Fees, Performance Letter of
Credit Fees and commercial Letter of Credit Fees) and Commitment Fees, upon the
Consolidated Leverage Ratio as set forth below:
 
Applicable Margin - Loans, Letter of Credit Fees and Commitment Fees
 
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate Loans, Financial Letter of Credit Fees and Commercial Letter of
Credit Fees
Performance Letters of Credit Fees
Base Rate
Loans
 
           
1
Less than 1.50x
0.50%
2.50%
2.00%
1.50%
2
Greater than or equal to 1.50x but less than 2.50x
0.50%
2.75%
2.25%
1.75%
3
Greater than or equal to 2.50x but less than 3.00x
0.50%
3.00%
2.50%
2.00%
4
Greater than or equal to 3.00x
0.50%
3.25%
2.75%
2.25%



 
From the Closing Date through the delivery of the Compliance Certificate
pursuant to Section 6.02(a) with respect to the financial statements delivered
pursuant to Section 6.01(b) for the fiscal quarter ending March 31, 2011, the
Applicable Margin for Loans and Letter of Credit Fees shall be determined based
upon Pricing Level 2.  Thereafter, any increase or decrease in the Applicable
Margin for Loans and Letter of Credit Fees resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate indicating such change
is delivered pursuant to Section 6.02(a); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then Pricing Level 4 shall apply as of the first Business Day after the
date on which such Compliance Certificate was required to have been delivered
until such Compliance Certificate is delivered to the Administrative Agent.
 
"Applicable Percentage" means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender's Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender's Term Loans at such time and (b) in
respect of the Revolving Credit Facility, the Applicable Revolving Credit
Percentage.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
 
"Applicable Revolving Credit Percentage" means, in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender's Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.17.  If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments.
 
"Appropriate Lender" means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C
Issuers and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders, and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Arranger" means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Wells Fargo Securities, LLC and BNP Paribas, in its capacity as co-lead arranger
and co-book manager.
 
"Asset Disposition" means any Disposition of property or series of related
Dispositions of property other than pursuant to Sections 7.05(a)–(d), (f)-(i),
(j)(i), (l), (m) (except to the extent of any cash or Cash Equivalent portion of
consideration received), (n) and (o).
 
"Assignee Group" means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
"Attributable Indebtedness" means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
 
"Availability" means, as of any date of determination, the remainder of (a) the
Revolving Credit Facility on such date minus (b) the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and L/C Obligations on
such date.
 
"Availability Period" means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Revolving
Credit Maturity Date, (b) the date of termination of the Revolving Credit
Commitments pursuant to Section 2.07, and (c) the date of termination of the
commitment of each Revolving Credit Lender to make Revolving Credit Loans and of
the obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.
 
"Bank of America" means Bank of America, N.A. and its successors.
 
"Base Rate" means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
"prime rate", and (c) the Eurodollar Rate plus 1.00%.  The "prime rate" is a
rate set by Bank of America based upon various factors including Bank of
America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
"Base Rate Loan" means a Loan that bears interest based on the Base Rate.
 
"Borrower" has the meaning specified in the introductory paragraph hereto.
 
"Borrower Materials" has the meaning specified in Section 6.02.
 
"Borrowing" means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
"Capital Expenditures" means any expenditure by the Borrower or any Subsidiary
for an asset which will be used in a year or years subsequent to the year in
which the expenditure is made and which asset is properly classifiable in
relevant financial statements of such Person as property, equipment or
improvements, fixed assets, or a similar type of capital asset in accordance
with GAAP, including Maintenance Capital Expenditures (but excluding any such
asset acquired, constructed, improved, enlarged, developed, re-constructed or
repaired with proceeds from a Recovery Event or Asset Disposition in accordance
with Section 2.06(b), to the extent of such proceeds).
 
"Cash Collateralize" means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable). "Cash Collateral" shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
 
"Cash Equivalents" means (a) Dollars; (b) obligations issued or directly and
fully guaranteed or insured by the United States government or any agency or
instrumentality thereof or any state or municipalities having maturities of not
more than one year after the date of acquisition or up to $5,000,000 with
maturities up to five (5) years after the date of the acquisition;
(c) certificates of deposit and LIBOR time deposits with maturities of one year
or less from the date of acquisition, bankers' acceptances with maturities not
exceeding one year from the date of acquisition and overnight bank deposits, in
each case with any Lender or any Affiliate of a Lender, or if other than a
Lender or an Affiliate of a Lender, any domestic commercial bank or U.S. branch
of a foreign commercial bank having capital and surplus in excess of
$500,000,000; (d) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (b) and (c) above
entered into with any Person meeting the qualifications specified in said
clause (c); (e) commercial paper having the highest rating obtainable from
Moody's or S&P and in each case maturing within 270 days after the date of
acquisition or a fund which purchases such commercial paper; and (f) mutual
funds that purchase the types of investments referred to in (a) through (e)
above.
 
"Cash Management Agreement" means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
"Cash Management Bank" means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
"Cayman Pledge Agreement" means the Charge Over Shares dated as of even date
herewith with respect to 66% of the outstanding Equity Interests in Cal Dive
Offshore International, Ltd. made by Cal Dive Offshore Contractors, Inc. in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
"CDI Vessel" means CDI Vessel Holdings LLC, a Delaware limited liability
company.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority,
provided, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, or directives thereunder or issued in connection therewith
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a "Change in Law", regardless of the date enacted, adopted or issued.
 
"Change of Control" means an event or series of events by which:
 
(a) any "person" or "group" (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
"beneficial ownership" of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time)(such right, an "option right")), directly or indirectly, of 30%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
 
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
 
"Closing Date" means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
"Code" means the Internal Revenue Code of 1986.
 
"Collateral" has the meaning specified in the Security Documents.
 
"Commitment" means a Revolving Credit Commitment and/or Term Commitment, as
applicable.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit D.
 
"Consolidated EBITDA" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
together with any non-cash interest for such period in respect of convertible or
exchangeable debt securities prior to conversion to or exchange for Equity
Interests in the applicable Person, (ii) the provision for Federal, state, local
and foreign income taxes (and similar taxes to the extent based on income or
profits) payable by the Borrower and its Subsidiaries for such period,
(iii) depreciation and amortization expense, (iv) extraordinary or non-recurring
charges or losses (including without limitation the cumulative effect of changes
in GAAP and impairment charges related to long-lived assets) of the Borrower and
its Subsidiaries which do not represent a cash item in such period or any future
period, (v) non-capitalized transaction costs for the Transaction, and (vi)
stock-based compensation expenses of the Borrower and its Subsidiaries for such
period which do not represent a cash item in such period or any future period
and minus (b)  to the extent included in calculating such Consolidated Net
Income, all extraordinary or non-recurring non-cash items increasing
Consolidated Net Income for such period; provided, however, that for purposes of
calculating the foregoing, except as specifically provided below, the net income
for such period of any Person that is not a Subsidiary of the Borrower,
including any such Person that is accounted for by the equity method of
accounting, shall be included in Consolidated Net Income only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash during the applicable period) to the Borrower or
a Subsidiary thereof in respect of such period, in each case, without
duplication of amounts included pursuant to the following sentence; and
provided, further, that for purposes of calculating the foregoing, the net
income for such period of any Person that is not a Wholly Owned Subsidiary of
the Borrower (and that is not subject to the preceding proviso) shall be
included in Consolidated Net Income, and the items listed in clauses (a) and (b)
shall be added or subtracted, as applicable, to Consolidated Net Income only in
an amount equal to a percentage of such Consolidated Net Income or item equal to
the percentage of the outstanding Equity Interests of such Person owned
(directly or indirectly) by the Borrower.  Notwithstanding the foregoing for any
period, the net income of any Person that is not a Subsidiary of the Borrower
may be included in the calculation of Consolidated Net Income, to the extent
such Net Income was not paid in cash to the Borrower or a Subsidiary thereof, in
an aggregate amount not to exceed the lesser of (a) 10% of Consolidated EBITDA
for such period and (b) $12,000,000.
 
"Consolidated Funded Indebtedness" means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations of such type
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) the outstanding principal amount of
all purchase money Indebtedness, (c) all direct reimbursement obligations owing
under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
outstanding obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) outstanding Attributable Indebtedness in respect of capital leases,
(f) without duplication, all Guarantees (but only to the extent required to be
recorded as a liability on the consolidated financial statements of the Borrower
pursuant to GAAP) with respect to outstanding Indebtedness of the types
specified in clauses (a) through (e) above of Persons other than the Borrower or
any Subsidiary, and (g)  all outstanding Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
except to the extent such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.
 
"Consolidated Interest Charges" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest and including cash interest payable on, but not non-cash interest in
respect of, convertible or exchangeable debt securities prior to conversion to
or exchange for Equity Interests in the applicable Person) or in connection with
the deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, and (b)  the portion of rent expense of the
Borrower and its Subsidiaries with respect to such period under capital leases
that is treated as interest in accordance with GAAP.
 
"Consolidated Interest Coverage Ratio" means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.
 
"Consolidated Leverage Ratio" means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters ending on such date.  For
purposes of calculating the Consolidated Leverage Ratio as of any date,
Consolidated EBITDA shall be calculated on a pro forma basis (as certified by
the Borrower to the Administrative Agent and as reasonably approved by the
Administrative Agent) assuming that (without duplication) all Acquisitions and
other asset acquisitions, mergers and consolidations made and (without
duplication) all Material Dispositions (as hereinafter defined) completed, and
any Indebtedness incurred or repaid in connection therewith, during the four
consecutive fiscal quarters then most recently ended have been made or incurred
or repaid on the first day of such period (but without any adjustment for
projected cost savings or other synergies).  As used above, "Material
Disposition" means any Disposition or other asset disposition (or series of
related dispositions) of assets, in each case, which would constitute an Asset
Disposition and which generated, on an aggregate basis, $25,000,000 or more of
Consolidated EBITDA during the four fiscal quarters ending on such date.
 
"Consolidated Net Income" means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income (or loss) of the Borrower
and its Subsidiaries for that period.
 
"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controlling" and "Controlled" have meanings correlative thereto.
 
"Credit Extension" means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
"Default" means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
"Default Rate" means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.
 
"Defaulting Lender" means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or any Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
"Disposition" or "Dispose" means the sale, transfer, license, lease (as a
lessor), farm-out or other disposition (including any sale and leaseback
transaction) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
 
"Dollar" and "$" mean lawful money of the United States.
 
"Domestic Subsidiary" means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
"Eligible Assignee" means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
"Environmental Laws" means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
 
"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
"Equity Interests" means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests other than a net
profits based bonus program in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination (provided,
however, that debt securities that are or by their terms may be convertible or
exchangeable into or for Equity Interests shall not be Equity Interests prior to
conversion or exchange thereof).
 
"ERISA" means the Employee Retirement Income Security Act of 1974.
 
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
"ERISA Event" means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA,
upon  the Borrower or any ERISA Affiliate.
 
"Eurodollar Rate" means (a) for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to (i) the British Bankers Association LIBOR
Rate ("BBA LIBOR"), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by the
Administrative Agent from time to time) on the display designated as Reuters
Screen LIBOR01 Page (or such other page as may replace such page on such service
for the purpose of displaying the rates at which Dollar deposits are offered by
leading banks in the London interbank eurodollar market) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America's London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America's London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
 
"Eurodollar Rate Loan" means a Loan that bears interest at a rate based on
clause (a) of the definition of "Eurodollar Rate".
 
"Event of Default" has the meaning specified in Section 8.01.
 
"Excluded Foreign Subsidiary" means any Foreign Subsidiary that is a "controlled
foreign corporation" under Section 957 of the Code.
 
"Excluded Property" has the meaning specified in the Security Agreement.
 
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender's failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
 
"Existing Credit Agreement" means that certain Credit Agreement dated as of
December 11, 2007 by and among Borrower and CDI Vessel, as borrowers, Bank of
America, as Administrative Agent, Swing Line Lender and L/C Issuer, and other
parties.
 
"Existing Letter of Credit" means any letter of credit issued under the Existing
Credit Agreement and outstanding on the Closing Date, as set forth on Schedule
1.01.
 
"Facility" means the Revolving Credit Facility or the Term Facility, as the
context may require.
 
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
"Federal Funds Rate" means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
"Fee Letter" means the letter agreement, dated March 24, 2011, among the
Borrower, the Administrative Agent and the Arranger.
 
"Financial Letter of Credit" means a standby letter of credit other than a
Performance Letter of Credit.
 
"Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
"Foreign Pledge Agreements" means the Singapore Pledge Agreement, the Cayman
Pledge Agreement, the Mexican Pledge Agreement and any other agreement pledging
Equity Interests of a Foreign Subsidiary pursuant to Section 6.13.
 
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
 
"FRB" means the Board of Governors of the Federal Reserve System of the United
States.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
"Governmental Authority" means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
"Granting Lender" has the meaning specified in Section 10.06(h).
 
"Guarantee" means, as to any Person (a) any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor") in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term "Guarantee" as a verb has a corresponding meaning.
 
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
"Hedge Bank" means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.
 
"Immaterial Foreign Subsidiary" means any Foreign Subsidiary that (a) had assets
having an aggregate book value, as of the end of the fiscal year most recently
ended, not exceeding 5% of the consolidated total assets of the Borrower and its
Subsidiaries and (b) had Consolidated EBITDA not exceeding 5% of the
Consolidated EBITDA of the Borrower for such fiscal year.  A Foreign Subsidiary
shall automatically cease to be an Immaterial Foreign Subsidiary if at the end
of any fiscal year such Subsidiary would not meet the requirements set forth in
the foregoing clauses (a) and (b).
 
"Indebtedness" means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b) all direct or contingent obligations of such Person owing under letters of
credit (including standby and commercial), bankers' acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c) net obligations of such Person under any Swap Contract;
 
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than current trade accounts payable in the ordinary
course of business);
 
(e) obligations (excluding prepaid interest thereon) of others of the type
referred to in clauses (a) through (d) and (f) through (h) of this definition
secured by a Lien on property owned or being purchased by such Person (including
obligations arising under conditional sales or other title retention
agreements), whether or not such obligations shall have been assumed by, or is
limited in recourse to, the Person granting such Lien;
 
(f) capital leases of such Person;
 
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;
 
(h) all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to the Borrower or such Subsidiary.  The amount
of any net obligation under any Swap Contract of any Person on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any capital lease as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date.  The amount of any
Indebtedness under clause (e) above shall be the lesser of (i) such outstanding
principal amount and (ii) the then fair market value of such property.
 
"Indemnified Taxes" means Taxes other than Excluded Taxes.
 
"Indemnitees" has the meaning specified in Section 10.04(b).
 
"Information" has the meaning specified in Section 10.07.
 
"Initial Financial Statements" means the consolidated balance sheet of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2010, and
the related consolidated statements of income or operations, shareholders'
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
"Interest Payment Date" means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Revolving
Credit Maturity Date or the Term Loan Maturity Date, as applicable; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Revolving Credit Maturity Date or
the Term Loan Maturity Date, as applicable.
 
"Interest Period" means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or (if
requested by the Borrower and consented to by all the Lenders) twelve months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
 
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
 
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
 
(iii) no Interest Period applicable to a Revolving Credit Loan shall extend
beyond the Revolving Credit Maturity Date; and
 
(iv) no Interest Period applicable to a Term Loan shall extend beyond the Term
Loan Maturity Date.
 
"Internal Control Event" means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower's
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of Indebtedness of,
or purchase or other acquisition of any other Indebtedness or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of related transactions) of
assets of another Person that constitute a business unit.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
 
"IP Rights" has the meaning specified in Section 5.18.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Documents" means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to any such Letter of Credit.
 
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority (other than any such agreements
that are entered into in respect of a commercial transaction).
 
"L/C Advance" means, with respect to each Revolving Credit Lender, such Lender's
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
 
"L/C Borrowing" means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
 
"L/C Credit Extension" means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
"L/C Issuer" means each of Bank of America in its capacity as issuer of Letters
of Credit hereunder and any other Revolving Credit Lenders or Affiliates thereof
selected by the Borrower that agree to become an L/C Issuer hereunder, or any
successor issuer or issuers of Letters of Credit hereunder.
 
"L/C Obligations" means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be "outstanding" in the amount so
remaining available to be drawn.
 
"Lender" has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
"Lending Office" means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
"Letter of Credit" means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.  A standby letter of credit may be a Financial
Letter of Credit or a Performance Letter of Credit.
 
"Letter of Credit Application" means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
 
"Letter of Credit Expiration Date" means the day that is seven days prior to the
Revolving Credit Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
 
"Letter of Credit Fee" has the meaning specified in Section 2.03(h).
 
"Letter of Credit Sublimit" means an amount equal to the Revolving Credit
Facility.  The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.
 
"Lien" means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, production payment,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
 
"Loan" means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan, a Term Loan or a Swing Line Loan.
 
"Loan Documents" means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter, the Subsidiary
Guaranty, the Security Documents, each Secured Hedge Agreement, and each Secured
Cash Management Agreement; provided that for purposes of the definition of
"Material Adverse Effect" and Articles IV through X (other than Section 8.03,
Section 10.04, and Section 10.16), "Loan Documents" shall not include Secured
Hedge Agreements or Secured Cash Management Agreements.
 
"Loan Notice" means a notice of (a) a Revolving Credit Borrowing, (b) a Term
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
"Loan Parties" means, collectively, the Borrower and each Subsidiary Guarantor.
 
"London Banking Day" means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
"Maintenance Capital Expenditures" means expenditures made and liabilities
incurred in each case, which are properly capitalized for the normal maintenance
(including, without limitation, dry docking and machinery overhauls), but not
Acquisition, of any property owned or leased by the Borrower or its
Subsidiaries, together with the related equipment.
 
"Material Adverse Effect" means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or the ability of any Loan Party to perform any payment obligations
under and pursuant to the terms of, or to perform any of its other material
obligations under and pursuant to the terms of, any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
"Material Contract" means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
 
"Mexican Pledge Agreement" means the Pledge Agreement dated as of even date
herewith with respect to 66% of the outstanding Equity Interests in HOC
Offshore, S. de R.L. de C.V. made by Cal Dive Offshore Contractors, Inc. in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Mortgages" means, collectively, each of the mortgages or deeds of trust
executed by the Borrower or any of its Subsidiaries in favor of the
Administrative Agent for the benefit of the Secured Parties, in form and
substance reasonably acceptable to the Administrative Agent.
 
"Multiemployer Plan" means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) of ERISA or Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or with respect to which the Borrower or any ERISA
Affiliates may have any liability, contingent or otherwise.
 
"Multiple Employer Plan" means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
"Net Cash Proceeds" means, (A) in connection with any Asset Disposition or
Recovery Event, the excess, if any, of (i) the sum of cash and, when received,
cash received in respect of any non-cash Cash Equivalents received in connection
therewith (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) minus (ii) the sum of (w) the amount of
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (x) the reasonable and customary out-of-pocket expenses
incurred by the Borrower or the applicable Subsidiary in connection therewith,
(y) income taxes reasonably estimated to be payable within two years following
the date of the relevant transaction or event as a result of any gain recognized
in connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (y) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition or Recovery Event, then such excess
shall then constitute Net Cash Proceeds, and (z) the amount of reserves
established by the Borrower or any of its Subsidiaries in good faith and
pursuant to commercially reasonable practices for adjustment in respect of the
sale price of such asset or assets in accordance with GAAP; provided that if the
amount of such reserves exceeds the amounts for which it was reserved, then such
excess shall then constitute Net Cash Proceeds, and (B) in connection the
incurrence or issuance of any Indebtedness by the Borrower or any of its
Subsidiaries, the excess of (i) the sum of the cash and, when received, cash
received in respect of any non-cash Cash Equivalents received in connection with
such transaction minus (ii) the underwriting discounts and commissions, and
other reasonable and customary out-of-pocket expenses, incurred by the Borrower
or such Subsidiary in connection therewith.
 
"Note" means a Revolving Credit Note or Term Note, as the context may require.
 
"Obligations" means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
"Off-Balance Sheet Liabilities" means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called "synthetic,"
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this clause
(d), any transaction structured to provide tax deductibility as interest expense
of any dividend, coupon or other periodic payment will be deemed to be the
functional equivalent of a borrowing).
 
"Organizational Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
"Other Taxes" means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
"Outstanding Amount" means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
 
"Participant" has the meaning specified in Section 10.06(d).
 
"PBGC" means the Pension Benefit Guaranty Corporation.
 
"PCAOB" means the Public Company Accounting Oversight Board.
 
"Pension Act" means the Pension Protection Act of 2006.
 
"Pension Funding Rules" means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
"Pension Plan" means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
"Performance Letter of Credit" means a letter of credit qualifying as a
"performance-based standby letter of credit" under 12 CFR Part 3, Appendix A,
Section 3(b)(2)(i) or any successor U.S. Comptroller of the Currency regulation.
 
"Permitted Liens" means Liens of the type described in Section 7.01.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
"Plan" means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
"Platform" has the meaning specified in Section 6.02.
 
"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance claim (excluding any claim in respect of business
interruption) or any condemnation, appropriation, seizure or similar proceeding
or act relating to any asset of the Borrower or any of its Subsidiaries.
 
"Register" has the meaning specified in Section 10.06(c).
 
"Registered Public Accounting Firm" has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
 
"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
"Request for Credit Extension" means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
 
"Required Lenders" means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender's risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed "held" by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
 
"Required Revolving Credit Lenders" means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender's risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed "held" by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Credit Lenders.
 
"Required Term Lenders" means, as of any date of determination, Lenders holding
more than 50% of the Term Facility on such date; provided that the portion of
the Term Facility held by any Defaulting Lender shall be excluded for purposes
of making a determination of Required Term Lenders.
 
"Responsible Officer" means the chief executive officer, president, chief
financial officer, Vice President – Finance or Vice President – Corporate
Controller of a Loan Party.  Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other equivalent
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.
 
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower's stockholders, partners or members (or the equivalent
Person thereof).
 
"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type to the same Borrower and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(a).
 
"Revolving Credit Commitment" means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(a) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender's name on Schedule 2.01 under
the caption "Revolving Credit Commitment" or opposite such caption in the
Assignment and Assumption pursuant to which such Revolving Credit Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement, including pursuant to Section 2.15.
 
"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.  The
initial amount of the Revolving Credit Facility is $300,000,000.
 
"Revolving Credit Lender" means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
 
"Revolving Credit Loan" has the meaning specified in Section 2.01(a).
 
"Revolving Credit Maturity Date" means April 26, 2016.
 
"Revolving Credit Note" means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-1.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
"Sarbanes-Oxley" means the Sarbanes-Oxley Act of 2002.
 
"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
"Securities Laws" means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.
 
"Secured Cash Management Agreement" means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.
 
"Secured Hedge Agreement" means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.
 
"Secured Parties" has the meaning specified in the Security Documents.
 
"Security Agreement" means the Security Agreement, dated as of even date
herewith, among the Borrower, the other Loan Parties signatories thereto, and
the Administrative Agent.
 
"Security Documents" means the Security Agreement, the Vessel Mortgages, the
Mortgages, the Foreign Pledge Agreements, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
 
"Singapore Pledge Agreement" means the Deed of Share Charge dated as of even
date herewith with respect to 66% of the outstanding Equity Interests in Cal
Dive International Pte. Limited made by Cal Dive Offshore Contractors, Inc., in
favor of the Administrative Agent for the benefit of the Secured Parties.
 
"Solvent" and "Solvency" mean, with respect to any Person on any date of
determination, that on such date (a) the value of the property of such Person,
at a fair valuation, is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and are scheduled to mature, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay such debts and liabilities as they are scheduled to mature, (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person's property would constitute an
unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability subject to limitation
provisions in the instrument creating or governing such contingent liabilities.
 
"SPC" has the meaning specified in Section 10.06(h).
 
"Subsidiary" of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or, other than solely as a result of a
contract under which such Person or one or more Persons that otherwise would
constitute a Subsidiary of such Person provides management, operation or similar
services but does not control the policies of such Person (including the
appointment of such management), the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
"Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
"Subsidiary Guarantors" means, collectively, all Subsidiaries of the Borrower
party to the Subsidiary Guaranty as of the date hereof, and all Subsidiaries of
the Borrower which become parties to the Subsidiary Guaranty under Section 6.13.
 
"Subsidiary Guaranty" means the Guaranty, dated as of even date herewith, made
by the Subsidiary Guarantors in favor of the Administrative Agent and the
Lenders.
 
"Swap Contract" means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Swap Termination Value" means, in respect of any one or more Swap Contracts of
a Person, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
"Swing Line" means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
"Swing Line Borrowing" means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
"Swing Line Lender" means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
"Swing Line Loan" has the meaning specified in Section 2.04(a).
 
"Swing Line Loan Notice" means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
"Swing Line Sublimit" means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments.  The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
"Term Borrowing" means a borrowing consisting of simultaneous Term Loans of the
same Type to the Borrower and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(b).
 
"Term Commitment" means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower pursuant to Section 2.01(b) in a principal amount not to
exceed the amount set forth opposite such Term Lender's name on Schedule 2.01
under the caption "Term Commitment" or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, including pursuant to Section 2.15.  As of the Closing Date, the
aggregate amount of the Term Commitments is $150,000,000.
 
"Term Facility" means, at any time (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
 
"Term Lender" means, at any time, any Lender that has a Term Commitment or holds
a Term Loan at such time.
 
"Term Loan" means a loan by a Term Lender to the Borrower under Section 2.01(b).
 
"Term Loan Maturity Date" means April 26, 2016.
 
"Term Note" means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made or held by such Term Lender, substantially in
the form of Exhibit C-2.
 
"Threshold Amount" means $25,000,000.
 
"Total Outstandings" means the aggregate Outstanding Amount of all Loans and L/C
Obligations.
 
"Total Revolving Credit Outstandings" means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
 
"Transaction" means, collectively and without duplication, (a) the entering into
by the Loan Parties of the Loan Documents to which they are intended to be a
party, (b) the refinancing of certain outstanding indebtedness of the Borrower
and its Subsidiaries and the termination of all commitments with respect
thereto, and (c) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
 
"Type" means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
"United States" and "U.S." mean the United States of America.
 
"Unreimbursed Amount" has the meaning specified in Section 2.03(c)(i).
 
"Vessel Mortgages" means collectively, each of the vessel mortgages executed by
the Borrower or any of its Subsidiaries in favor of the Administrative Agent for
the benefit of the Secured Parties, in form and substance reasonably acceptable
to the Administrative Agent.
 
"Wholly Owned Subsidiary" means as to any Person, any other Person all of the
Equity Interests of which (other than, in the case of a Foreign Subsidiary,
directors' qualifying shares or shares required by applicable law to be held by
a Person other than the Borrower or a Subsidiary) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words "include," "includes" and "including" shall be deemed to be
followed by the phrase "without limitation."  The word "will" shall be construed
to have the same meaning and effect as the word "shall."  The word "or" is not
exclusive.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person's
successors and assigns, or if so specified herein, permitted assigns, (iii) the
words "herein," "hereof" and "hereunder," and words of similar import when used
in any Loan Document, shall be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words "asset" and
"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including;" the words "to" and
"until" each mean "to but excluding;" and the word "through" means "to and
including."
 
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03 Accounting Terms.  (a) Generally.  All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Initial
Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, convertible and exchangeable Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be the actual outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio, requirement or provision set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio, requirement or provision to preserve the original
intent thereof in light of such change in GAAP (subject to the approval of the
Required Lenders); provided that, until such request has been withdrawn or such
ratio, requirement or provision so amended, (i) such ratio, requirement or
provision shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio, requirement or provision made before and
after giving effect to such change in GAAP.
 
(c) Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time;
and provided further that in determining the amount of a Letter of Credit,
effect shall be given to all decreases thereof to the extent that, under the
terms of such Letter of Credit, such decreases have become permanently effective
and are not susceptible to reinstatement.  For purposes of compliance with the
provisions of this Agreement, the amount of any L/C Obligations with respect to
any Letter of Credit that is denominated in a currency other than Dollars shall
also include the equivalent of such amount in Dollars, such equivalent amount
thereof in Dollars to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars.  For purposes of this Section 1.06, the "Spot Rate" for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
 
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Loans.
 
(a) The Revolving Credit Borrowings.  Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a "Revolving Credit Loan") to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Credit Lender's
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Revolving Credit
Lender's Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender's Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender's Revolving Credit Commitment.  Within the limits
of each Lender's Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(a), prepay
under Sections 2.05 and 2.06, and reborrow under this
Section 2.01(a).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.
 
(b) The Term Borrowing.  Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an aggregate amount, for both such loans together, not to exceed
such Term Lender's Term Commitment.  The Term Borrowings shall consist of Term
Loans made simultaneously by the Term Lenders in accordance with their
respective Term Commitments.  Amounts borrowed under this Section 2.01(b) and
repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Loans.
 
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower's
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
of twelve months in duration as provided in the definition of "Interest Period,"
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is acceptable to all of them.  Not later than 11:00
a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $2,500,000 or
a whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Revolving Credit Borrowing or a Term Borrowing, a conversion of Revolving Credit
Loans or Term Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.
 
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender under the applicable Facility of the amount of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection.  In the case of a Term Borrowing or
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent's Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to any Revolving
Credit Borrowing is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.
 
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of an Event of Default, no Term Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Term Lenders, and no Revolving Credit Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Revolving Credit Lenders.
 
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.  At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America's prime rate used in determining the Base Rate
promptly following the public announcement of such change.
 
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect.
 
2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower, and to amend or extend
Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit
issued by it; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender's
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender's
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower's ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms hereof.
 
(ii) No L/C Issuer shall issue any Letter of Credit, if:
 
(A) [Intentionally deleted]
 
(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.
 
(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:
 
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise entitled to be compensated
hereunder) not in effect on the Closing Date, or shall impose upon such L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which such L/C Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;
 
(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;
 
(D) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars;
 
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
 
(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer's actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.
 
(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
 
(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
 
(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term "Administrative Agent" as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents, if any, to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as such L/C Issuer may reasonably
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may reasonably require.  Additionally, the Borrower shall
furnish to the applicable L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer's usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender's Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.
 
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an "Auto-Extension Letter of Credit"); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the "Non-Extension Notice Date") in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an "Honor Date"), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse such L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (the "Unreimbursed
Amount"), and the amount of such Lender's Applicable Revolving Credit Percentage
thereof.  In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice and without giving effect to the Borrower's failure to
so reimburse such L/C Issuer as provided in this Section 2.03(c) as a Default
for purposes of Section 4.02).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
 
(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent's Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 2:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 (without giving effect to the Borrower's failure to reimburse
the applicable L/C Issuer as provided in this Section 2.03(c) as a Default for
purposes of Section 4.02) cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender's payment to the Administrative Agent for the account of such L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
 
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the applicable L/C Issuer.
 
(v) Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
L/C Advances to reimburse the respective L/C Issuers for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against any L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender's obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Loan Notice and
without giving effect to the Borrower's failure to reimburse the applicable L/C
Issuer as provided in this Section 2.03 as a Default for purposes of
Section 4.02).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit
issued by it, together with interest as provided herein.
 
(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be.  A certificate of the applicable L/C Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender's
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Administrative
Agent.
 
(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
(e) Obligations Absolute. The obligation of the Borrower to reimburse the
respective L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower's instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer.  The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower's pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses or
otherwise in any Loan Document to the contrary notwithstanding, the Borrower may
have a claim against the applicable L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by such L/C Issuer's willful misconduct or gross
negligence or such L/C Issuer's willful failure to pay under any Letter of
Credit issued by it after the presentation to it by the beneficiary of a sight
draft, certificate(s) or other documents strictly complying with the terms and
conditions of a Letter of Credit.  In furtherance and not in limitation of the
foregoing, an L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the applicable L/C Issuer shall not
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 
(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued by such
L/C Issuer (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
 
(h) Letter of Credit Fees.  The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the "Letter of
Credit Fee") (i) for each commercial Letter of Credit equal to the Applicable
Margin times the daily amount available to be drawn under such Letter of Credit,
and (ii) for each standby Letter of Credit equal to the Applicable Margin times
the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Revolving Credit Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the L/C Issuer for its own account.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.  Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Credit Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the applicable L/C Issuer for its
own account a fronting fee (i) with respect to each Letter of Credit issued by
such Issuing Lender, at a rate of 12.5 basis points per annum, computed (a) with
respect to each commercial Letter of Credit on the amount of such Letter of
Credit, and payable upon the issuance thereof, and (b) with respect to each
standby Letter of Credit, on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears, and due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Borrower and the applicable L/C Issuer, computed on the amount of such increase,
and payable upon the effectiveness of such amendment.  For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect, effective schedules of which
will be provided to the Borrower upon its request.  Such customary fees and
standard costs and charges are due and payable within 30 days of demand therefor
and are nonrefundable.
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k) Letters of Credit Issued for Subsidiary Guarantors.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary Guarantor, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiary Guarantors
inures to the benefit of the Borrower.
 
2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in its sole discretion, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04, make loans (each such loan,
a "Swing Line Loan") to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender's Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender's Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender's Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender's Revolving Credit Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  In the event the Swing Line Lender exercises its discretion
and makes a determination not to make Swing Line Loans available to the Borrower
as provided herein, it shall thereafter promptly notify the Borrower and the
Lenders of such determination; provided that any failure to give such notice
shall not affect the validity of any such determination.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately
upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender's Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower's irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day.  Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender's Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding.  Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent.  Each Revolving Credit Lender shall
make an amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent's Office not later
than 2:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Revolving Credit Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender's payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.
 
(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender's Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
 
(iv) Each Revolving Credit Lender's obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender's obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
 
(d) Repayment of Participations.
 
(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower for interest owing on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Revolving Credit
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender's Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest owing in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05 Optional Prepayments.
 
(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans under either Facility in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 12:00 p.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $2,500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans under each Facility to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each applicable Lender of
its receipt of each such notice, and of the amount of such Lender's Applicable
Percentage of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Subject to Section 2.17, each such prepayment shall be applied to
the respective Facilities in the manner indicated by the Borrower and to the
Loans of the Lenders under each applicable Facility in accordance with their
respective Applicable Percentages.
 
(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such notice
shall specify the date and amount of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
 
2.06 Mandatory Prepayments.
 
(a) If at any time the Total Revolving Credit Outstandings exceed the Revolving
Credit Facility, the Borrower shall immediately prepay (or cause to be prepaid)
Revolving Credit Loans, Swing Line Loans or Cash Collateralize the L/C
Obligations, or any combination of the foregoing, in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(a) unless
after the prepayment in full of the Revolving Credit Loans and the Swing Line
Loans the Total Revolving Credit Outstandings exceed the Revolving Credit
Facility at such time.
 
(b) If the Borrower or any of its Subsidiaries receives Net Cash Proceeds in
excess of $2,500,000 from any Asset Disposition or any Recovery Event (or series
of related Asset Dispositions or Recovery Events), then (i) on the next Business
Day following the date of receipt by the Borrower or the applicable Subsidiary
of such Net Cash Proceeds and (ii) subject to Section 2.06(e), the Borrower
shall prepay (or cause to be prepaid) the Loans by an amount equal to the amount
of Net Cash Proceeds so received, as set forth in Section 2.06(d); provided,
however that at the election of the Borrower, and so long as no Default shall
have occurred and be continuing, the Borrower, the applicable Subsidiary or any
Loan Party (or any combination of the foregoing) may reinvest all or any portion
of such Net Cash Proceeds if such reinvestment complies with the following
requirements:  (w) the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer to the effect that the Borrower and/or any
such permitted Subsidiary intends to reinvest all or any portion of such Net
Cash Proceeds in accordance with this Section 2.06(b), (x) the Borrower, the
applicable Subsidiary or any Loan Party (or any combination of the foregoing)
shall reinvest such Net Cash Proceeds to acquire operating assets (including the
construction of any such assets and the Acquisition of all of the Equity
Interests in one or more Persons owning or constructing any such assets), to
improve, enlarge, develop, re-construct or repair the affected asset, to perform
drydocking and machinery overhaul Maintenance Capital Expenditures with respect
to operating assets, or any combination of the foregoing in each case, within
365 days after the receipt of the applicable Net Cash Proceeds, (y) the
Borrower, the applicable Subsidiary or any Loan Party (or any combination of the
foregoing) shall, in the case of any Disposition of, or Recovery Event with
respect to, any Collateral, reinvest such proceeds in assets of the type
described in clause (x) above (including the construction of, or Maintenance
Capital Expenditures with respect to, such assets and the Acquisition of all of
the Equity Interests in one or more Persons owning or constructing such assets)
which will constitute Collateral and take all actions required by Section 6.13
with respect thereto (provided that any Equity Interests purchased with Net Cash
Proceeds of Collateral pursuant to this Section 2.06(b) must be issued by a
Person organized under the laws of any political subdivision of the United
States), and (z) the Borrower shall prepay (or cause to be prepaid) the Loans,
as set forth in Section 2.06(d), with any portion of such Net Cash Proceeds not
expended in accordance with this Section 2.06(b) within such period.  Pending
the application of any such Net Cash Proceeds, the Borrower may reduce
outstanding Indebtedness under the Revolving Credit Loans or invest such Net
Cash Proceeds in Cash Equivalents in which the Administrative Agent, for the
benefit of the Secured Parties, has a perfected first priority security
interest, subject only to Permitted Liens.  The provisions of this Section do
not constitute a consent to the consummation of any Disposition not permitted by
Section 7.05.  With respect to any Asset Disposition or Recovery Event which
will result in Net Cash Proceeds in excess of $10,000,000, the Borrower shall
notify the Administrative Agent thereof on or prior to the date of the
applicable Asset Disposition or promptly following the date that the Borrower
has actual knowledge that a Recovery Event has occurred.
 
(c) If any Indebtedness shall be issued or incurred by the Borrower or any of
its Subsidiaries (excluding any Indebtedness permitted to be incurred in
accordance with Section 7.03(a) – (f) and (h) – (n) and Indebtedness incurred
pursuant to Section 7.03(g) to the extent provided below), then on the next
Business Day following receipt by the Borrower or the applicable Subsidiary of
the Net Cash Proceeds from such issuance or incurrence, the Borrower shall
prepay (or cause to be prepaid) the Loans by an amount equal to the amount of
such Net Cash Proceeds, as set forth in Section 2.06(d).  If any Indebtedness
shall be issued or incurred by the Borrower or any of its Subsidiaries in
accordance with Section 7.03(g) resulting in Net Cash Proceeds in an amount (in
the aggregate for all such Net Cash Proceeds) in excess of $100,000,000, then on
the next Business Day following receipt by the Borrower or the applicable
Subsidiary of the Net Cash Proceeds from such issuance or incurrence, the
Borrower shall prepay (or cause to be prepaid) the Loans by an amount equal to
50% of the amount of such Net Cash Proceeds (to the extent in excess of
$100,000,000 as provided above), as set forth in Section 2.06(d).  The
provisions of this Section do not constitute a consent to the issuance or
incurrence of any Indebtedness by the Borrower or any of its Subsidiaries not
otherwise permitted hereunder.
 
(d) Each prepayment of Loans pursuant to the foregoing provisions of
Section 2.06 shall be applied, subject to Section 2.17, first, to the prepayment
of the Term Loans to the Term Lenders on a pro rata basis and second to the
prepayment of the Revolving Credit Loans as provided in Section 2.06(f)
below.  Any prepayment of a Loan pursuant to this Section 2.06 shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  The amount of each prepayment of the
Term Loans pursuant to this Section 2.06 shall be applied ratably to the then
remaining installments of the Term Loans.
 
(e) Notwithstanding any of the other provisions of clause (b) or (c) of this
Section 2.06, so long as no Default under Section 8.01(a) or Section 8.01(f), or
Event of Default shall have occurred and be continuing:
 
(i) If, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (b) or (c) of this Section 2.06, the aggregate amount of Net
Cash Proceeds required by such clause to be applied to prepay Loans on such date
is less than or equal to $5,000,000, the Borrower may defer such prepayment
until the first date thereafter on which the aggregate amount of Net Cash
Proceeds or other amounts otherwise required under clause (b) or (c) of this
Section 2.06 to be applied to prepay Loans exceeds $5,000,000.  During such
deferral period the Borrower may apply (or cause to be applied) all or any part
of such aggregate amount to prepay Revolving Credit Loans, and the Borrower may,
subject to the fulfillment of the applicable conditions set forth in Article IV,
reborrow such amounts (which amounts, to the extent originally constituting Net
Cash Proceeds, shall be deemed to retain their original character as Net Cash
Proceeds when so reborrowed) for application as required by this
Section 2.06.  Upon the occurrence of a Default under Section 8.01(a) or
Section 8.01(f), or an Event of Default during any such deferral period, the
Borrower shall immediately prepay (or cause immediately to be prepaid) the Loans
in the amount of all Net Cash Proceeds received by the Borrower or its
Subsidiaries and other amounts, as applicable, that are required to be applied
to prepay Loans under this Section 2.06 (without giving effect to the first and
second sentences of this clause (e)) but which have not previously been so
applied.
 
(ii) If, on any date on which a prepayment would otherwise be required to be
made pursuant to clause (b) or (c) of this Section 2.06, the Borrower may, upon
prior written notice to the Administrative Agent, elect to defer such all or any
portion of such required prepayment until the end of an Interest Period provided
that (A) all of the applicable Net Cash Proceeds not previously applied to
prepay the Loans shall be deposited in a blocked deposit account at Bank of
America on or before the Business Day following receipt of such proceeds and (B)
such proceeds are applied to prepay the Loans at the end of such Interest
Period.  The Borrower hereby grants to the Administrative Agent, for the benefit
of the Lenders, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing.  During the continuance of a
Default under Section 8.01(a) or Section 8.01(f), or an Event of Default during
any such deferral period, the Administrative Agent may, and at the direction of
the Required Lenders shall, prepay the Loans in the amount of all Net Cash
Proceeds and proceeds thereof on deposit in, or credited to, such deposit
account.
 
(f) Prepayment of the Revolving Credit Facility made pursuant to this
Section 2.06, first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably among the Revolving Credit
Lenders to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and the amount remaining, if
any, after the prepayment in full of all L/C Borrowings, Swing Line Loans and
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining L/C Obligations in full may be retained by the Borrower for use
in the ordinary course of its business.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
Revolving Credit Lenders, as applicable.
 
2.07 Termination or Reduction of Commitments.
 
(a) Optional.  The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or any combination of them, as the case may be, or at any
time or from time to time permanently reduce the Revolving Credit Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit, or any combination of
them, as the case may be; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrower shall not terminate or reduce the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, and (iv) if, after giving effect to any reduction of
the Revolving Credit Facility, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such Sublimit
shall be automatically reduced by the amount of such excess.  The Administrative
Agent will promptly notify the Revolving Credit Lenders of any such notice of
termination or reduction of the Revolving Credit Facility.  Any reduction of the
Revolving Credit Facility shall be applied to the Revolving Credit Commitment of
each Revolving Credit Lender according to its Applicable Revolving Credit
Percentage.  All fees accrued until the effective date of any termination of the
Revolving Credit Facility shall be paid on the effective date of such
termination.
 
(b) Mandatory.  The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of, and after giving effect to, the Term
Borrowing.
 
2.08 Repayment of Loans.
 
(a) The Borrower shall repay to the Revolving Credit Lenders on the Revolving
Credit Maturity Date the aggregate principal amount of Revolving Credit Loans
made to the Borrower outstanding on such date.
 
(b) The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Revolving
Credit Maturity Date.
 
(c) The Borrower shall repay to the Term Lenders the aggregate outstanding
principal amount of the Term Loans made to the Borrower as follows: (i) on the
last Business Day of each March, June, September and December, commencing with
June 30, 2012, the Borrower shall repay the Term Loans in the aggregate
principal amount as set forth in the grid below (which amount shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.06) and (ii) on the Term Loan Maturity Date, the
Borrower shall repay the aggregate principal amount of the Term Loans
outstanding on such date.
 
     Quarter Ending
 
Quarterly Amortization
Amount
June 30, 2012 through and including
March 31, 2013
  $2,000,000      
June 30, 2013 and thereafter
  $4,000,000

 
2.09 Interest.
 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the principal amount thereof from
time to time outstanding for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the Applicable Margin for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
principal amount thereof from time to time outstanding from the applicable
borrowing date and until repaid at a rate per annum equal to the Base Rate plus
the Applicable Margin for such Facility; and (iii) each Swing Line Loan shall
bear interest on the principal amount thereof from time to time outstanding from
the applicable borrowing date and until repaid at a rate per annum equal to the
Base Rate minus 1.25% per annum.
 
(b)                      (i) If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount from time to time
outstanding shall thereafter bear interest at a fluctuating interest rate per
annum at all times thereafter until paid equal to the Default Rate to the
fullest extent permitted by applicable Laws.
 
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, or, with respect to any amounts
payable solely in respect of Revolving Credit Commitments or Letters of Credit,
the Required Revolving Credit Lenders, or, with respect to any amounts payable
solely in respect of Term Loans, the Required Term Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
 
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
 
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
 
(c) Interest on each Loan shall be due and payable by the Borrower in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.10 Fees.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:
 
(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Margin
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.17.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Margin during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.
 
(b) Other Fees.
 
(i) The Borrower shall pay to the Arranger, any joint book manager, and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.11 Computation of Interest and Fees.
 
(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
 
(b) If, as a result of any restatement or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the L/C Issuer), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  If, as a result of any restatement or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in lower pricing for such
period, the amount of any overpayment of interest and fees actually made shall,
upon delivery of an officer's certificate to the Administrative Agent by the
Borrower, demonstrating the amount of such overpayment, be applied as a credit
to all subsequent payments due from any Loan Party under any Loan Document to
the applicable Lenders, ratably among such Lenders, until the amount of such
overpayment is eliminated.  This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.09(b) or under Article VIII.  The parties'
obligations under this paragraph survive any termination of the Aggregate
Commitments pursuant to Section 8.02.
 
2.12 Evidence of Debt.
 
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender's
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
 
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
 
2.13 Payments Generally; Administrative Agent's Clawback.
 
(a) General.  All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent's Office in Dollars and in immediately available funds not later than 3:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender's Lending Office.  All payments received by the Administrative
Agent after 3:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)      (i) Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
 
(ii) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
 
(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.
 
(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 10.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
2.14 Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations (other than Obligations owing under any Secured Hedge Agreement
or Secured Cash Management Agreement) in respect of any of the Facilities due
and payable to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations (other than
Obligations owing under any Secured Hedge Agreement or Secured Cash Management
Agreement) in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payment on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
 
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
2.15 Increase of Commitments.
 
(a) Request for Increase.  Provided no Default exists or would result therefrom,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
aggregate amount of the Commitments under the Revolving Credit Facility and/or
the Term Loans by an amount not exceeding in the aggregate for all such requests
$125,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000 per applicable Facility.  At the time of sending
such notice, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender under the applicable Facility
is requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).
 
(b) Lender Elections to Increase.  Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and/or Term Loans, as applicable, and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase.  Any Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment and/or Term Loans.
 
(c) Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender under the
applicable Facility of the Lenders' responses to each request made
hereunder.  To achieve the full amount of a requested increase and subject to
the approval of the Administrative Agent and, in the case of any increase in the
Revolving Credit Commitments, each L/C Issuer and the Swing Line Lender (which
approvals shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.
 
(d) Effective Date and Allocations.  If the aggregate amount of the Revolving
Credit Commitments and/or the Term Loans are increased in accordance with this
Section, the Administrative Agent and the Borrower shall determine the effective
date (the "Increase Effective Date") and the final allocation of such
increase(s).  The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such increase(s) and the Increase
Effective Date.  As of the Increase Effective Date for any increase of the Term
Loans, the amortization schedule for the Term Loans set forth in Section 2.08(c)
shall be amended to increase the then-remaining unpaid installments of principal
by an aggregate amount equal to the additional Term Loans being made on such
date, such aggregate amount to be applied to increase such installments ratably
in accordance with the amounts in effect immediately prior to such Increase
Effective Date.  Such amendment may be signed by the Administrative Agent on
behalf of the Lenders.
 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists or would result from such increase
(including pro forma compliance with Section 7.11 hereof giving effect
thereto).  The additional Term Loans shall be made by the Term Lenders
participating therein pursuant to the procedures set forth in Section 2.02.
 
(f) Ratability.  Unless otherwise agreed by the Administrative Agent and all
Lenders under the Revolving Credit Facility, the Borrower shall prepay any
Revolving Credit Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Credit Loans ratable with any revised Applicable
Revolving Credit Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section or the addition of new Revolving
Credit Lenders under this Section.
 
(g) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
 
2.16 Cash Collateral.
 
(a) Certain Credit Support Events.  Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations.  At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked
deposit accounts at Bank of America. Cash Collateral provided by any Defaulting
Lender shall be held in a non-interest bearing deposit account.  Cash Collateral
provided by the Borrower may be held in any interest-bearing account at the
Borrower's election.  The Borrower, and to the extent provided by any Lender,
such Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders (including the Swing Line Lender), a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.03, 2.04, 2.06, 2.17 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent's good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.16 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral may agree, subject to the consent of the L/C Issuer or Swing
Line Lender, as applicable, that Cash Collateral shall be held (and not
released) to support future anticipated Fronting Exposure or other obligations.
 
2.17 Defaulting Lenders.  (a) Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:
 
(i) Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans under
either Facility or L/C Borrowings in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Loans or L/C Borrowings were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders under the applicable Facility on
a pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) for any period during which that Lender is a Defaulting
Lender and (y) shall be limited in its right to receive Letter of Credit Fees as
provided in Section 2.03(h).
 
(iv) Reallocation of Applicable Revolving Credit Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Revolving Credit Lender that
is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Sections 2.03 and 2.04, the
"Applicable Revolving Credit Percentage" of each Revolving Credit Lender that is
not a Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Revolving
Credit Lender becomes a Defaulting Lender, no Default or Event of Default
exists; and (ii) the aggregate obligation of each Revolving Credit Lender that
is not a Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of such Revolving Credit Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of such
Revolving Credit Lender.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Credit Percentages (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender's having been a Defaulting Lender.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.
 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
 
(b) Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c) Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.
 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
 
Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in Section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f) Treatment of Certain Refunds.  If the Administrative Agent, any Lender or
any L/C Issuer determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02 Illegality.  If any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to the Borrower to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer
illegal  for such Lender to determine or charge interest rates based upon the
Eurodollar Rate.  Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted by it.
 
3.03 Inability to Determine Rates.  If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans (i) in respect to the applicable amount and
Interest Period referred to in the preceding clause (a), or (ii) in the
circumstances referred to in the preceding clauses (b) and (c), shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;
 
(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
 
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate Loan (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such L/C Issuer's capital or on the capital of
such Lender's or such L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender's or such L/C Issuer's holding company for any such
reduction suffered.
 
(c) Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay (or cause to be paid)
to such Lender or such L/C Issuer, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof.  Upon request by
the Borrower, a Lender or L/C Issuer shall also provide a certificate that such
Lender or L/C Issuer is generally requesting such compensation from other
borrowers which such Lender or L/C Issuer deems similarly-situated to the
Borrower.
 
(d) Delay in Requests.  Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
120 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender's or such L/C Issuer's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120 day period referred
to above shall be extended to include the period of retroactive effect thereof).
 
(e) Reserves on Eurodollar Rate Loans.  The Borrower shall pay (or cause to be
paid) to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as "Eurocurrency liabilities"),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days' prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a) any continuation, conversion, payment or prepayment of any Loan to the
Borrower other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
 
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.
 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or gives a notice pursuant to Section 3.02 (which notice is not
given by other similarly situated Lenders) and does not subsequently designate a
different Lending Office or assign its rights and obligations hereunder to
another of its offices, branches or affiliates as provided above, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
the Borrower may replace such Lender in accordance with Section 10.13.
 
3.07 Survival.  All of the Borrower's obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
 
 
ARTICLE IV 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a) The Administrative Agent's receipt of the following, each of which shall be
originals or either copies transmitted by electronic transmission or telecopies
(followed, in each case, promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:
 
(i) executed counterparts of this Agreement and the Subsidiary Guaranty;
 
(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii) executed counterparts of the Security Documents, together with:
 
(A) to the extent not already in the possession of the Administrative Agent,
certificates representing the Equity Interests pledged pursuant to the Security
Documents, accompanied by undated stock powers executed in blank and instruments
evidencing any indebtedness pledged thereunder, all indorsed in blank ,
 
(B) proper financing statements, duly prepared for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect the liens and security
interests created under the Security Documents covering the Collateral described
in the Security Documents,
 
(C) any landlord waivers and access letters reasonably requested by the
Administrative Agent with respect to real property interests of the Borrower and
its Subsidiaries;
 
(D) completed lien searches, dated on or before the date of the initial Credit
Extension, listing all effective financing statements filed in the jurisdictions
referred to in clause (B) above that name any Loan Party or any Subsidiary of
any Loan Party as debtor, together with copies of such other financing
statements, and
 
(E) evidence that all other action that the Administrative Agent may reasonably
deem necessary in order to perfect the liens and security interests created
under the Security Documents has been completed (other than the filings referred
to in clause (B) above);
 
(iv) an incumbency certificate executed by the Responsible Officer(s) of each
Loan Party evidencing the identity, authority and capacity of each Responsible
Officer authorized to act as a Responsible Officer in connection with each Loan
Document to which such Loan Party is a party;
 
(v) copies, certified by the Secretary or Assistant Secretary (or other
appropriate Responsible Officer) of the applicable Loan Party, of all
resolutions and other appropriate authorizing actions taken or to be taken by or
on behalf of each Loan Party authorizing and approving the execution, delivery
and performance of all Loan Documents to which such Loan Party is a party, which
resolutions or authorizing actions have not been revoked, modified, amended or
rescinded and are in full force and effect as of the Closing Date;
 
(vi) such Organizational Documents, certified by the Secretary or Assistant
Secretary (or other appropriate Responsible Officer) of the applicable Loan
Party, and/or certificates of good standing or similar certificates or
instruments as the Administrative Agent may reasonably require to evidence that
each Loan Party is duly organized or formed, and that the Borrower and each
Subsidiary Guarantor is validly existing, in good standing and (if applicable)
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
 
(vii) a favorable legal opinion of (A) Jones, Walker, Waechter, Poitevent,
Carrère & Denègre L.L.P., counsel to the Loan Parties, and (B) General Counsel
of the Borrower, each addressed to the Administrative Agent and each Lender, as
to such matters concerning the Loan Parties (or any of them) and the Loan
Documents as the Administrative Agent may reasonably request;
 
(viii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all material consents, licenses and approvals required
to be obtained by any Loan Party in connection with the execution, delivery and
performance by such Loan Party and the validity against such Loan Party of the
Loan Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (B) stating that no such consents,
licenses or approvals are so required;
 
(ix) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) a calculation of the pro forma Consolidated Leverage Ratio as
of the last day of the fiscal quarter of the Borrower most recently ended as of
the Closing Date, giving pro forma effect to the Transaction;
 
(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;
 
(xi) endorsements naming the Administrative Agent, on behalf of the Lenders, as
an additional insured or loss payee, as the case may be, under all insurance
policies required to be maintained pursuant to the Loan Documents with respect
to the properties of the Borrower and its Subsidiaries forming part of the
Collateral; and
 
(xii) evidence that the Existing Credit Agreement has been or concurrently with
the Closing Date is being terminated and all Liens securing obligations under
the Existing Credit Agreement have been or concurrently with the Closing Date
are being released (it being acknowledged that releases in certain jurisdictions
may not be fully evidenced of record until after the Closing Date).
 
(b) There shall not have occurred since December 31, 2010 any event or condition
that has had or could be reasonably expected, either individually or in the
aggregate, to have a Material Adverse Effect;
 
(c) The Lenders shall have received certification as to the financial condition
and Solvency of the Borrower and its Subsidiaries from the chief financial
officer of the Borrower after giving effect to the consummation of the
Transaction and the incurrence of indebtedness related thereto;
 
(d) There shall be no action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower, threatened against the Borrower in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect;
 
(e) The Administrative Agent shall be satisfied that all Loans made by the
Lenders to the Borrower shall be in full compliance with the Federal Reserve's
margin regulations;
 
(f) The Lenders shall have received (a) the Borrower's unqualified audited
consolidated financial statements for the year ending 2010 and (b) budgets and
forecasts of consolidated balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries for each of the Borrower's
fiscal years 2011 through and including 2012, in each case, prepared by
management of the Borrower and in form and substance satisfactory to the
Lenders;
 
(g) The Administrative Agent and the Lenders shall have received, from a third
party appraiser reasonably acceptable to the Administrative Agent vessel
appraisals in form and substance satisfactory to the Administrative Agent and
the Lenders, setting forth the fair market value of the vessels of the Borrower
and its Subsidiaries;
 
(h) The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, any L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require and timely request;
 
(i) Any fees required to be paid on or before the Closing Date shall have been
paid unless the receipt thereof on or before the Closing Date is or has been
waived by the recipient thereof;
 
(j) The Borrower shall have paid all reasonable fees, charges and disbursements
of counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced in a reasonably detailed
statement and received by the Borrower prior to or at a reasonable time on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent);
and
 
(k) The Closing Date shall have occurred on or before May 31, 2011.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02 Conditions to all Credit Extensions.  The obligation of each Lender and L/C
Issuer to honor any Request for Credit Extension (other than, for the avoidance
of doubt, a Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
 
(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 4.02, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer, after the
Closing Date, to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
 
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
 
(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than, for the avoidance of doubt, a
Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power.  Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, if applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or equivalent power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business as now conducted and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, if
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of its properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i), or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or equivalent action, and do not
and will not (a) violate the terms of any of such Person's Organizational
Documents; (b) conflict with or result in any breach of or default (however
denominated) under, or the creation of any Lien under, or require any payment to
be made under any security issued by, or any loan agreement, indenture or other
material agreement to which such Person is a party or which is binding on its
properties; (c) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (d) violate any Law applicable to it.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required to be made
by any Loan Party in connection with (a) the execution, delivery or performance
by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Security Documents to which it
is a party or (c) following delivery of the Security Documents pursuant to
Section 6.13, the perfection or maintenance of the Liens created under the
Security Documents to which it is a party except for (i) such authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect, and (ii) filings or other
requisite actions necessary to perfect or establish the priority of Liens
created under the Security Documents, to the extent not required by such
Security Documents.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is a party hereto or thereto, as the case may
be, enforceable against such Loan Party in accordance with its terms, except as
such enforcement may be limited by Debtor Relief Laws and similar Laws affecting
creditors' rights generally or providing relief for debtors and subject to
general principles of equity.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.
 
(a) The Initial Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including any such liabilities for taxes, material
commitments and Indebtedness.
 
(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2010, and the related consolidated statements of
income or operations, shareholders' equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the consolidated financial condition of
the Borrower and its Subsidiaries as of the date thereof and their consolidated
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c) [Intentionally left blank.]
 
(d) Since the date of the most recent financial statements furnished pursuant to
Section 6.01(a) (or, until the date of the initial delivery of financial
statements pursuant to such Section, since the date of the Initial Financial
Statements), there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.
 
(e) To the best knowledge of the Borrower, no Internal Control Event exists or
has occurred since the date of the Initial Financial Statements that has
resulted in or could reasonably be expected to result in a misstatement in any
material respect, in any material financial information delivered or to be
delivered to the Administrative Agent or the Lenders, of (i) covenant compliance
calculations provided hereunder or (ii) the assets, liabilities, financial
condition or results of operations of the Borrower and its Subsidiaries on a
consolidated basis.
 
(f) The consolidated forecasted balance sheet and statements of income and cash
flows of the Borrower and its Subsidiaries delivered pursuant to Section 4.01 or
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were reasonable in light of the conditions
existing when made and, and represented, at the time of delivery, the Borrower's
good faith best estimate of its future financial condition and performance.
 
5.06 Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely to such Loan Party, could reasonably be
expected to have a Material Adverse Effect.
 
5.07 No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under, or in breach of, any Contractual Obligation to which it is a
party or by which it is bound that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.
 
5.08 Ownership of Property; Liens.  The Borrower and its Subsidiaries have good
and defensible title to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to materially detract from the value thereof to, or the use thereof in,
the business of the Borrower and its Subsidiaries.  The property of Borrower and
its Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.
 
5.09 Environmental Compliance.
 
(a) The Borrower and its Subsidiaries are in compliance with all applicable
Environmental Laws, and have no liability under any Environmental Laws, except
for such non-compliance or liability which would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b) The Borrower and its Subsidiaries hold all Environmental Permits (each of
which is in full force and effect) necessary for the operation of its business
and for the use of any property owned, leased, or otherwise operated by them,
except for such Environmental Permits the failure to hold which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(c) (i) There are no pending or, to the knowledge of the Borrower, threatened,
claims against the Borrower or any of its Subsidiaries under any Environmental
Laws, and, (ii) neither the Borrower nor any of its Subsidiaries has received
any written notice of alleged non-compliance with applicable Environmental Laws
or Environmental Permits which, in each case, would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.10 Insurance.  The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates, except to the extent that reasonable self insurance meeting the same
standards is maintained with respect to such risks.
 
5.11 Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP and except as set forth on
Schedule 5.11.  There is no proposed tax assessment against the Borrower or any
of its Subsidiaries that would, if made, have a Material Adverse Effect.  Except
as set forth on Schedule 5.11, neither any Loan Party nor any Subsidiary thereof
is party to any tax sharing agreement with any Person that is not a Loan Party
or Subsidiary thereof.
 
5.12 ERISA Compliance.
 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter or opinion letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
 
(b) There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c) (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
 
(d) Neither the Borrower or any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other Pension Plans not otherwise prohibited by this
Agreement.
 
5.13 Subsidiaries; Equity Interests.  As of the Closing Date, the Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and nonassessable and are owned by a
Loan Party in the amounts specified on Part (a) of Schedule 5.13 free and clear
of all Liens (other than those created under the Security Documents and any
applicable Permitted Liens).  As of the Closing Date, the Borrower has no equity
investments in any other corporation or entity other than those specifically
disclosed in Part(b) of Schedule 5.13.  All of the outstanding Equity Interests
in the Borrower have been validly issued and are fully paid and nonassessable.
 
5.14 Margin Regulations; Investment Company Act.
 
(a) The Borrower is neither engaged nor will engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrower individually or
of the Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.
 
(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an "investment company" under the
Investment Company Act of 1940.
 
5.15 Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
the Borrower or any of its Subsidiaries is a party or by which the Borrower is
bound, and all other matters known to the Borrower, that, individually or in the
aggregate, could, if breached or violated by, enforced against, or adversely
determined in relation to, the Borrower or any of its Subsidiaries, reasonably
be expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16 Compliance with Laws.  The Borrower and its Subsidiaries is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees binding on it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.17 Taxpayer Identification Number.  As of the Closing Date, the Borrower's
true and correct U.S. taxpayer identification number is set forth on
Schedule 10.02, and after the Closing Date, as disclosed by the Borrower in
writing to the Administrative Agent.
 
5.18 Intellectual Property; Licenses, Etc.  The Borrower and/or its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, "IP Rights") that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person unless such failure to own or possess the
right to use such IP Rights would not reasonably be expected to have a Material
Adverse Effect.  To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any of its
Subsidiaries infringes upon any rights held by any other Person in a manner that
would reasonably be expected to have a Material Adverse Effect.  No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, against the Borrower or any of its Subsidiaries, or
any of their use thereof, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.19 Intentionally Left Blank.
 
5.20 Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.21 Off-Balance Sheet Liabilities. Neither the Borrower nor any of its
Subsidiaries has any liability in respect of any Off-Balance Sheet Liabilities.
 
5.22 Casualty, Etc.  Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
ARTICLE VI 
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each of its
Subsidiaries to:
 
6.01 Financial Statements.  Deliver to the Administrative Agent and each Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC (giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all prepared in accordance with GAAP, audited and accompanied by (i) a report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing selected by the Borrower and reasonably acceptable to the Required
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any "going concern" or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of any material misstatement, and (ii) an opinion of such Registered
Public Accounting Firm independently assessing the Borrower's internal controls
over financial reporting in accordance with Item 308 of SEC Regulation S-K,
PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley, in each case,
so long as the foregoing are in effect and so long as therein required and
applicable to the Borrower, and expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower (or, if
earlier, 5 days after the date required to be filed with the SEC (giving effect
to any extension permitted by the SEC)) (commencing with the fiscal quarter
ended March 31, 2011), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of the Borrower's fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Borrower as
fairly presenting the financial condition, results of operations, shareholders'
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
 
(c) as soon as available, but in any event within 30 days following the end of
each fiscal year of the Borrower (i) forecasts prepared by management of the
Borrower, in form reasonably satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its respective Subsidiaries for
each of the immediately succeeding three years and (ii) the business plan of the
Borrower and its respective Subsidiaries for the immediately following fiscal
year; and
 
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender (except as provided in Section 6.02(a)):
 
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower and delivered to the Administrative Agent
(which delivery may, unless the Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
 
(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;
 
(c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and
 
(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) (to the extent any such documents are included
in materials otherwise filed with the SEC) may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower's
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower's behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting by it of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
"Borrower Materials") by posting the Borrower Materials on IntraLinks or another
similar electronic system (the "Platform") and (b) certain of the Lenders (each,
a "Public Lender") may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person's
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
"PUBLIC" which, at a minimum, shall mean that the word "PUBLIC" shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
"PUBLIC," the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive or proprietary) with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials so marked
"PUBLIC" are permitted to be made available through a portion of the Platform
designated "Public Investor;" and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not so marked
"PUBLIC" as being suitable only for posting on a portion of the Platform not
designated "Public Investor."
 
6.03 Notices.  Promptly notify the Administrative Agent and each Lender:
 
(a) of the occurrence of any Default;
 
(b) of any occurrence or event that has resulted or could reasonably be expected
to result in a Material Adverse Effect, including, if any of the same resulted
in or could be reasonably be expected to result in a Material Adverse Effect,
(i) breach or non-performance of, or any default under, a Contractual Obligation
of the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
 
(c) of the occurrence of any ERISA Event, upon the Borrower obtaining knowledge
thereof;
 
(d) of any material change in accounting policies or financial reporting
practices by the Borrower and the Subsidiaries taken as a whole;
 
(e) of the determination by the Registered Public Accounting Firm providing the
opinion required under Section 6.01(a)(ii) (in connection with its preparation
of such opinion) or the Borrower's determination at any time of the occurrence
or existence of any Internal Control Event; and
 
(f) any public offering of Equity Interests of the Borrower, each such notice to
be delivered to the Administrative Agent not less than five Business Days after
the occurrence of such event.
 
Each notice pursuant to this Section 6.03 other than Section 6.03(f) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its registered patents, trademarks, trade names and service
marks, the non-preservation of which could reasonably be expected to have a
Material Adverse Effect.
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof, in each
case, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing for not less than 30 days' prior notice to
the Administrative Agent of termination, lapse or cancellation of such
insurance, except to the extent reasonable self insurance meeting the same
standards is maintained.  Each Loan Party shall cause the Administrative Agent
to be named at all times as loss payee for the benefit of the Lenders in respect
of each property or casualty insurance policy that such Loan Party is required
to maintain under this Section with respect to the Collateral, and at all times
as an additional insured party in respect of each liability insurance policy
that such Loan Party is required to maintain under this Section.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  (a)  Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives of the Administrative Agent and
each Lender to visit and inspect its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and subject to applicable safety standards,
applicable privilege and confidentiality restrictions, and restrictions of
owners of such records or properties who are neither the Borrower nor any
Subsidiary; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
 
6.11 Use of Proceeds.  (a) Use the proceeds of the Credit Extensions made on the
Closing Date to (i) refinance certain Indebtedness of the Borrower and its
Subsidiaries existing on the Closing Date (including without limitation existing
Indebtedness of Borrower and CDI Vessel under the Existing Credit Agreement),
(ii) pay fees and expenses incurred in connection with the foregoing, the
entering into and funding of the Facilities, and all related transactions, or
(iii) any combination of the foregoing matters; and (b) use the proceeds of all
other Revolving Credit Loans and use the Letters of Credit to provide ongoing
working capital and for other general corporate purposes, including future
Acquisitions, of the Borrower and its Subsidiaries not in violation of any Law
or of any Loan Document.
 
6.12 Material Contracts.  Perform and observe all the terms and provision of
each Material Contract to be performed and observed by it, maintain each such
Material Contract in full force and effect and enforce each such Material
Contract in accordance with its terms, except, in any case described in this
Section 6.12, where the failure to do so, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
 
6.13 Collateral; etc.
 
(a) With respect to any property (other than any Excluded Property) acquired
after the Closing Date by any Loan Party, including without limitation pursuant
to Section 7.02(h), and any property that ceases to be Excluded Property
promptly (i) execute and deliver to the Administrative Agent such amendments or
addendums to the Security Documents or such other documents as the
Administrative Agent reasonably deems necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
property and (ii) take all actions necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such property (subject only to applicable Permitted Liens),
including without limitation, the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be reasonably requested by the Administrative Agent, in each
case within a reasonable time following the applicable requests of the
Administrative Agent and receipt of applicable documents, if any.
 
(b) With respect to any new Subsidiary (other than, (y) a Subsidiary that,
promptly upon its formation incurs Indebtedness pursuant to Section 7.03(h), to
the extent such Subsidiary is prohibited under the documents governing such
Indebtedness from taking any of the following actions and (z) in the case of
clause (iii) below, a Foreign Subsidiary, and in the case of all clauses below,
an Immaterial Foreign Subsidiary or an Excluded Foreign Subsidiary) created or
acquired after the Closing Date, including without limitation pursuant to
Section 7.02(h), (which, for the purposes of this paragraph, shall include any
existing Subsidiary that ceases to be an Immaterial Foreign Subsidiary or an
Excluded Foreign Subsidiary), by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments or addendums to the Security
Documents as the Administrative Agent deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests of such new Subsidiary that
is owned by such Loan Party (subject only to applicable Permitted Liens),
(ii) deliver to the Administrative Agent the certificates (if any) representing
such Equity Interests, together with undated stock powers or share transfer
forms, in blank, executed and delivered by a duly authorized officer of the
applicable Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Subsidiary Guaranty and the Security Documents and (B) to take such actions
necessary to grant to the Administrative Agent for the benefit of the Secured
Parties a perfected first priority security interest in the collateral described
in the Security Documents with respect to such new Subsidiary (subject only to
applicable Permitted Liens), including, without limitation, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Administrative Agent, and (iv) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, in each case
within a reasonable time following the applicable requests of the Administrative
Agent and receipt of applicable documents, if any.
 
(c) With respect to (i) any new Excluded Foreign Subsidiary (other than (y) a
Subsidiary that, promptly upon its formation incurs Indebtedness pursuant to
Section 7.03(h), to the extent the documents governing such Indebtedness
prohibit the following actions and (z) an Immaterial Foreign Subsidiary) created
or acquired after the Closing Date by any Loan Party, including without
limitation pursuant to Section 7.02(h), and (ii) any Excluded Foreign Subsidiary
of a Loan Party which Subsidiary is existing on the Closing Date but whose
Equity Interests are not subject to a Foreign Pledge Agreement, if such Excluded
Foreign Subsidiary ceases to be an Immaterial Foreign Subsidiary, promptly
(A) execute and deliver to the Administrative Agent such amendments or addendums
to the Security Documents or such other documents as the Administrative Agent
deems necessary and requests in order to grant to the Administrative Agent, for
the benefit of the Secured Parties, a perfected first priority security interest
(subject only to applicable Permitted Liens) in the Equity Interests of such
Subsidiary that is owned by the applicable Loan Party, (provided that in no
event shall more than 66% of the total outstanding Equity Interests of any such
Excluded Foreign Subsidiary be required to be so pledged), and (B) deliver to
the Administrative Agent the certificates (if any) representing such Equity
Interests, together with undated stock powers or share transfer forms, in blank,
executed and delivered by a duly authorized officer of the applicable Loan
Party, and take such other action as may be necessary or, in the reasonable
opinion of the Administrative Agent, desirable to perfect the Lien of the
Administrative Agent thereon, and (C) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, in each case
within a reasonable time following the applicable requests of the Administrative
Agent and the receipt of any applicable documents.
 
(d) If the Borrower ceases to actively market its Port of Iberia facility for
sale, the Borrower shall promptly (a) execute and deliver to the Administrative
Agent a Mortgage with respect to such Port of Iberia facility, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require in order to
perfect and maintain the validity, effectiveness and priority of such Mortgage
and the Liens intended to be created thereunder.
 
(e) Within 30 days following the Closing Date, the Borrower shall, or shall
cause Cal Dive Offshore Contractors, Inc., to promptly deliver to the
Administrative Agent a mortgagee title insurance policy, including
endorsements, with respect to the mortgaged Louisiana property, all in form and
substance reasonably satisfactory to the Administrative Agent.
 
(f) If Cal Dive Offshore Contractors, Inc. does not sell its Sabine Pass, Texas,
property to a third party within 90 days following the Closing Date, the
Borrower shall cause Cal Dive Offshore Contractors, Inc. to promptly deliver to
the Administrative Agent a deed of trust with respect to such property, duly
executed and in form and substance reasonably satisfactory to the Administrative
Agent, and take such actions as are reasonably requested by the Administrative
Agent in connection with the granting and recordation of such deed of trust.
 
6.14 Governmental Authorizations.  If any filing, notice to, registration with,
or consent or other action of any Governmental Authority is required to be made
or obtained by the Borrower or any of its Subsidiaries under Law applicable to
any of them to permit any Foreign Subsidiary to make payments on any
intercompany note made by it or any Restricted Payments to any other Subsidiary
or the Borrower, as applicable, promptly take such actions as are reasonably
necessary to obtain permission for such Foreign Subsidiary to make such note
payments or Restricted Payments without further Governmental Authority approval.
 
6.15 Compliance with Environmental Laws.  In each case, to the extent that the
failure to do or cause to be done any of the following actions would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect:  (i) comply, and cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; (ii) obtain and renew
all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.
 
6.16 Further Assurances.  Promptly upon request by, and receipt of any
applicable information and documents from, the Administrative Agent, or any
Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party's or any of its Subsidiaries' properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Security Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.
 
ARTICLE VII 

 
NEGATIVE COVENANTS
 
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or permit to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a) Liens created pursuant to any Loan Document;
 
(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, replacements or extensions thereof, provided that (i) neither the
property nor the description of the property covered thereby is changed other
than as a result of Maintenance Capital Expenditures, (ii) the amount secured or
benefited thereby is not increased other than as contemplated by
Section 7.03(b), (iii) the direct or any contingent obligor with respect thereto
is not changed other than in a transaction that is not prohibited by
Section 7.04, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);
 
(c) Liens for taxes, assessments, other governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
 
(d) carriers', warehousemen's, mechanics', materialmen's, repairmen's, vendors',
landlords', or other like Liens, including common law maritime Liens or Liens
under the Federal Maritime Lien Act or similar state statutes, arising in the
ordinary course of business for amounts which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves in accordance with GAAP
with respect thereto are maintained on the books of the applicable Person;
 
(e) pledges or deposits in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;
 
(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);
 
(i) Liens securing Indebtedness permitted under Section 7.03(e) or Section
7.03(j); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the principal
amount of the Indebtedness secured thereby does not exceed the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition;
 
(j) deposits and Liens encumbering assets that are not Collateral which secure
Indebtedness permitted under Section 7.03(k);
 
(k) [Intentionally left blank];
 
(l) [Intentionally left blank];
 
(m) Liens on leasehold interests of the Borrower or any Subsidiary created by
the lessor of the applicable leased premises in favor of a mortgagee of such
premises;
 
(n) [Intentionally left blank];
 
(o) Liens for salvage or general average for amounts which are not delinquent or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
 
(p) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary arising from vessel chartering, operations, drydocking, maintenance,
the furnishing of supplies or fuel to vessels and crews wages, in each case
(i) of a maritime lien nature and (ii)  for amounts which are not delinquent or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;
 
(q) Liens on the property or assets of a Person which becomes a Subsidiary after
the date hereof securing Indebtedness permitted by Section 7.03(n); provided
that (i) such Liens existed at the time such Person became a Subsidiary and were
not created in anticipation thereof, (ii) no such Lien is spread to cover any
additional property or assets after the time such Person becomes a Subsidiary,
and (iii) the amount of Indebtedness secured thereby is not increased;
 
(r) Liens securing Indebtedness (other than Guarantees) permitted under Section
7.03(h); provided that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the principal
amount of the Indebtedness secured thereby does not exceed the amount of the
costs and expenses of acquiring or engineering, procurement, construction, and
financing of the applicable asset;
 
(s) Liens in favor of a banking or brokerage institution arising by operation of
law or otherwise encumbering deposits or securities (including the right of
set-off) held by such institution, in each case which arise in the ordinary
course of business in connection with the provision of deposit or security
account services and are within the general parameters customary in the banking
or brokerage industry;
 
(t) Liens (other than blanket Liens) not otherwise permitted by any other clause
of this Section 7.01, encumbering assets other than vessels, which secure
Indebtedness in an aggregate outstanding principal amount not exceeding
$30,000,000 at any time; and
 
7.02 Investments.  Make any Investments, except:
 
(a) Investments existing on the date hereof and listed on Schedule 7.02;
 
(b) Investments held by the Borrower or any Subsidiary in the form of Cash
Equivalents;
 
(c) Investments consisting of loans or advances to officers, directors and
employees of the Borrower and its Subsidiaries in an aggregate amount not to
exceed $5,000,000 at any time outstanding, for ordinary business purposes;
 
(d) Investments of (i) the Borrower in any Subsidiary Guarantor or in any Person
that becomes a Subsidiary Guarantor contemporaneously with such Investment, or,
subject to the final clause of this Section 7.02, any Foreign Subsidiary,
(ii) any Subsidiary in the Borrower or in a Subsidiary Guarantor or in any
Person that becomes a Subsidiary Guarantor substantially contemporaneously with
the making of such Investment, or, subject to the final clause of this Section
7.02, any Foreign Subsidiary, and (iii) any Foreign Subsidiary whose Equity
Interests are not pledged pursuant to a Foreign Pledge Agreement in any other
Foreign Subsidiary whose Equity Interests are not pledged pursuant to a Foreign
Pledge Agreement;
 
(e) Investments (i) consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and (ii) received in satisfaction or partial
satisfaction thereof from financially troubled customers and suppliers to the
extent reasonably necessary in order to prevent or limit loss or received in
connection with the bankruptcy or reorganization of its customers and suppliers;
 
(f) (i) Guarantees permitted by Section 7.03, and (ii) Guarantees by the
Borrower or any Subsidiary for the performance or payment obligations of the
Borrower or any Wholly Owned Subsidiary, which obligations were incurred in the
ordinary course of business and do not constitute Indebtedness;
 
(g) Investments in joint ventures if each of the following conditions is
satisfied: (i) immediately before and after giving effect to such Investment, no
Default shall have occurred and be continuing and (ii) the aggregate amount of
all such Investments, net of the aggregate amount of consideration received from
the Dispositions of all Investments theretofore made pursuant to this
Section 7.02(g) and any other cash return paid to any Loan Party (whether
directly or indirectly via a Subsidiary) in respect thereof including
distributions and returns of principal or capital, shall not exceed $125,000,000
on a cumulative basis since the Closing Date;
 
(h) Investments as a result of Acquisitions, if each of the following conditions
is satisfied: (i) immediately before and after giving effect to such
Acquisition, no Default shall have occurred and be continuing, (ii) the
Consolidated Leverage Ratio, calculated on a pro forma basis after giving effect
to such Acquisition, including any Indebtedness incurred in connection
therewith, shall be less than 3.25 to 1.00, (iii) such Acquisition shall not be
opposed by the board of directors or similar governing body of the Person or
assets being acquired, (iv) the acquired Person or assets are in substantially
the same business as the Borrower or any of its Subsidiaries or any business
reasonably related or incidental thereto and (v) the Borrower complies (or
causes compliance with) all requirements of Section 6.13 with respect to the
acquired Person or assets;
 
(i) cash Investments consisting of Capital Expenditures permitted pursuant to
Section 7.12;
 
(j) Investments in any Person to the extent such Investment represents the
non-cash portion of consideration received for a Disposition of any property
that was made pursuant to and in compliance with Section 7.05;
 
(k) any Investments received solely in exchange for Equity Interests consisting
of common stock of the Borrower (excluding any Equity Interests that would
constitute Indebtedness);
 
(l) Swap Contracts conforming to the description in Section 7.03(d);
 
(m) Investments consisting of intercompany Indebtedness permitted to be incurred
under, and complying with the requirements of, Section 7.03;
 
(n) Investments not otherwise permitted by any other clause of this Section 7.02
which do not exceed, in the aggregate, $50,000,000 on a cumulative basis since
the Closing Date; and
 
(o) Investments consisting of ordinary course loans or advances made by the
Borrower or any Subsidiary to the Borrower or any Subsidiary for operating
expenses and working capital needs.
 
Notwithstanding anything in this Section 7.02 or elsewhere in this Agreement to
the contrary, in no event shall aggregate Investments in all Subsidiaries that
are neither Loan Parties nor Foreign Subsidiaries whose Equity Interests are
pledged pursuant to a Foreign Pledge Agreement, including Investments as a
result of Acquisitions, but excluding Investments permitted pursuant to Section
7.02(o) above, exceed $50,000,000.
 
7.03 Indebtedness.  Create, incur, assume or permit to exist any Indebtedness,
except:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness existing on the date hereof and listed on Schedule 7.03 and any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, replacement, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing, refunding, renewal or
extension and by an amount equal to any existing commitments unutilized
thereunder, (ii) the terms relating to principal amount, amortization, maturity,
collateral (if any), and other material terms taken as a whole, of any such
refinancing, refunding, replacement, renewal or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no more restrictive in any material respect to the Loan Parties than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, replaced, renewed or extended and the interest rate
applicable to any such refinancing, refunding, replacement, renewing or
extending Indebtedness does not exceed the range of the market interest rates
then available to the obligor thereunder for comparable transactions, and (iii)
if such Indebtedness is subordinated to the Obligations, the terms relating to
subordination of any such refinancing, refunding, replacement, renewal or
extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, replaced, renewed or extended;
 
(c) Guarantees of the Borrower or any Subsidiary in respect of (i) Indebtedness
otherwise permitted hereunder and (ii) Indebtedness of joint ventures in which
such Person owns Equity Interests in an aggregate amount not to exceed
$50,000,000;
 
(d) obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a "market view" and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party other than as a result of offset or similar rights;
 
(e) Indebtedness in respect of capital leases, and purchase money obligations
for fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $30,000,000, and refinancings, refundings,
extensions and renewals of any such Indebtedness; provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal or extension,
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewal or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no more restrictive in
any material respect to the Loan Parties than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the range of the market
interest rates then available to the obligor thereunder for comparable
transactions, and (iii) if such Indebtedness is subordinated to the Obligations,
the terms relating to subordination of any such refinancing, refunding, renewal
or extending Indebtedness are no less favorable to the Lenders than the terms of
any agreement or instrument governing the Indebtedness being refinanced,
refunded, renewed or extended;
 
(f) unsecured Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any time outstanding;
 
(g) unsecured Indebtedness that (A) at the time of its incurrence, has no
maturity earlier than 12 months after the Term Loan Maturity Date and the
Revolving Loan Maturity Date and (B) does not require any scheduled repayment,
defeasance, or redemption of any principal amount thereof prior to maturity;
provided that no indenture or other agreement governing such Indebtedness
contains covenants, terms, or conditions that are more restrictive, taken as a
whole, than the covenants terms, and conditions of this Agreement;
 
(h) Indebtedness incurred by a Wholly Owned Subsidiary of the Borrower for the
acquisition or construction of a vessel, provided that (i) such Subsidiary is
created for the purpose of acquiring or constructing and owning such vessel and
owns no other material assets, (ii) such Subsidiary is the sole owner of such
vessel, (iii) neither the Borrower nor any of its other Subsidiaries (A)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness) for such Indebtedness or (B) is
directly or indirectly liable as a guarantor or otherwise of such Indebtedness,
except that the Borrower or any Subsidiary may provide an unsecured Guarantee in
favor of the United States Maritime Administration with respect to any such
Indebtedness Guaranteed by the United States Maritime Administration, (iv) all
expenditures with respect to the acquisition or construction of the vessel are
made in compliance with Section 7.12; and (v) the aggregate amount of all such
Indebtedness incurred pursuant to this Section 7.03(h) shall not exceed
$150,000,000 at any one time outstanding and refinancings, refundings,
extensions and renewals of any such Indebtedness; provided that (i) the amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, refunding, renewal, or extension
and (ii) the terms of such refinancing, refunding, renewing, or extending
Indebtedness satisfy the requirements of this Section 7.03(h);
 
(i) Indebtedness of the Borrower or any Subsidiary owed to the Borrower or any
Subsidiary, provided that in each case such Indebtedness shall be (A) permitted
by Section 7.02 and (B) subordinated to the Obligations on the terms set forth
on Annex I to Schedule 7.03, or on other terms reasonably acceptable to the
Administrative Agent;
 
(j) Indebtedness in respect of sale and leaseback transactions to the extent
otherwise permitted under Section 7.01(i) and Section 7.05(e);
 
(k) Indebtedness in respect of letters of credit, bank guarantees, surety bonds,
performance bonds, warranty bonds, bid bonds and similar obligations, in each
case, supporting international operations of the Borrower and its Subsidiaries,
in an aggregate amount not to exceed $50,000,000 at any time outstanding;
 
(l) unsecured Indebtedness refinancing, refunding, replacing, renewing, or
extending any Indebtedness permitted under Section 7.03(g); provided that (i)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, replacement, renewal, or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, refunding,
renewal, or extension and (ii) the terms of such refinancing, refunding,
renewing, or extending Indebtedness satisfy the requirements of Section 7.03(g);
 
(m) Indebtedness secured by Liens permitted under Section 7.01(t) in an
aggregate outstanding principal amount not exceeding $30,000,000 at any time;
and
 
(n) Indebtedness of a Person which becomes a Subsidiary after the date hereof in
an aggregate outstanding principal amount not exceeding, together with all the
aggregate outstanding principal amount of all other Indebtedness pursuant to
this Section 7.03(n), $50,000,000 at any time, provided that (i) such
indebtedness existed at the time such Person became a Subsidiary and was not
created in anticipation thereof, (ii) neither the Borrower nor any of its
Subsidiaries (A) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) for such
Indebtedness or (B) is directly or indirectly liable as a guarantor or otherwise
of such Indebtedness, and (iii) immediately after giving effect to the
acquisition of such Person by the Borrower or any of its Subsidiaries no Default
or Event of Default shall have occurred and be continuing.
 
7.04 Fundamental Changes.  Other than (i) a merger of the Borrower or a Domestic
Subsidiary to effectuate a reincorporation or statutory conversion in another
state of the United States or (ii) a statutory conversion in any state of the
United States, in either case upon at least 30 days' prior written notice to the
Administrative Agent, merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
related transactions) all or substantially all of its assets (whether now owned
or hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a) any Subsidiary may merge with or dissolve into (i) the Borrower, provided
that the Borrower shall be the continuing or surviving Person, or (ii) any one
or more other Subsidiaries, provided that when any Subsidiary Guarantor is
merging with or dissolving into another Subsidiary, the Subsidiary Guarantor
shall be the continuing or surviving Person;
 
(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary,
and may thereafter liquidate or dissolve if applicable; provided that if the
transferor in such a transaction is a Subsidiary Guarantor, then the transferee
must either be the Borrower or a Subsidiary Guarantor;
 
(c) the Borrower or any of the Subsidiaries may merge with another Person to
effectuate an Acquisition permitted by Section 7.02(h); provided that the
Borrower or the applicable Subsidiary is the acquiring or surviving entity (or,
with respect to any merger by a Subsidiary, the surviving entity becomes a
Subsidiary in the transaction); and provided further that if such merging
Subsidiary is a Subsidiary Guarantor, the surviving entity becomes a Subsidiary
Guarantor and complies with the requirements for new Subsidiary Guarantors under
Section 6.13; and
 
(d) the Borrower or any Subsidiary may Dispose of all of the Equity Interests of
any Subsidiary in accordance with Section 7.05(n).
 
7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except (without duplication):
 
(a) Dispositions of obsolete, surplus or worn out property or property that is
no longer used or useful for the business of the Borrower or any Subsidiary,
whether now owned or hereafter acquired, in each case in the ordinary course of
business;
 
(b) Dispositions of inventory and Cash Equivalents, charters of vessels, and
leases of equipment, in each case in the ordinary course of business;
 
(c) Dispositions of property to the Borrower or a Wholly Owned Subsidiary;
provided that if the transferor of such property is the Borrower or a Subsidiary
Guarantor, the transferee thereof must either be the Borrower or a Subsidiary
Guarantor;
 
(d) (i) Dispositions permitted by Section 7.04, and (ii) Restricted Payments
permitted by Section 7.06;
 
(e) Dispositions in connection with any sale and leaseback transaction otherwise
permitted hereunder in an amount not to exceed $10,000,000 in the aggregate for
any fiscal year;
 
(f) Dispositions in the ordinary course of business, in one transaction or a
series of related transactions, of assets (other than Equity Interests of
Subsidiaries) of the Borrower or its Subsidiaries with a fair market value not
exceeding $2,500,000 for each such Disposition and $2,500,000 in the aggregate
for all such Dispositions in any fiscal year;
 
(g) the Disposition of the vessel Texas to another Subsidiary of the Borrower,
including any Foreign Subsidiary, with payment of the purchase price therefor to
be made in the form of a promissory note payable to Cal Dive Offshore
Contractors, Inc.; provided that (i) the purchase price for the Texas is not
less than its fair market value and (ii) the promissory note received by Cal
Dive Offshore Contractors, Inc. is promptly delivered to the Administrative
Agent to be held as Collateral pursuant to the Security Documents, together with
all endorsements or note powers required by the Administrative Agent in
connection therewith;
 
(h) the Disposition of assets received pursuant to Section 7.02(e)(ii);
 
(i) the grant in the ordinary course of business of any non-exclusive license of
patents, trademarks, registrations therefor and other similar intellectual
property;
 
(j) any Disposition of assets pursuant to (i) a condemnation, appropriation,
seizure or similar taking or proceeding by a Governmental Authority or (ii) the
requirement of, or at the direction of, a Governmental Authority;
 
(k) the Disposition of the vessel Sea Horizon  and of the Borrower's Sabine Pass
facility; provided that to the extent the Net Cash Proceeds thereof are
reinvested pursuant to Section 2.06(b) (and not applied to the prepayment of the
Loans as otherwise required thereby) the Sea Horizon shall be deemed to be
Collateral for purposes of permitted reinvestments under such Section 2.06(b));
 
(l) Dispositions of assets, other than Collateral, constituting non-cash
contributions to a joint venture to the extent such Investment is permitted
pursuant to Section 7.02(g) (for the purpose of determining compliance with the
limitations of such Section, the assets shall be valued at the value attributed
thereto in the applicable joint venture agreement or, if greater, fair market
value);
 
(m) The exchange of any vessel (other than a vessel that is subject to a Vessel
Mortgage) for any vessel of equivalent value (including any cash or Cash
Equivalents necessary in order to achieve an exchange of equivalent value);
 
(n) (i) Cal Dive Offshore Contractors, Inc. may Dispose of all of the Equity
Interests of Cal Dive International Pte. Limited to Cal Dive Offshore
International, Ltd. or another Subsidiary and (ii) the Borrower or any
Subsidiary may Dispose of (including by means of a merger of such Subsidiary)
the Equity Interests of a Subsidiary; provided that with respect to any
Disposition pursuant to this clause (ii) (A) no less than all of the Equity
Interests of the Borrower and its Subsidiaries in the applicable Subsidiary are
Disposed of concurrently, (B) all such Dispositions shall be made for fair
market value and (C) the Subsidiary so Disposed of shall not, on an aggregate
basis with all other Subsidiaries Disposed of pursuant to this Section 7.05(n),
account for (y) assets having an aggregate book value of greater than 5% of the
consolidated total assets of the Borrower and its Subsidiaries or
(z) Consolidated EBITDA exceeding 5% of the Consolidated EBITDA of the Borrower,
in each case determined as of the end of the fiscal quarter most recently ended;
provided further that if such Disposition of the Equity Interests of a
Subsidiary is by means of a merger of such Subsidiary into a Loan Party, such
Disposition shall not be subject to the first proviso in this Section
7.05(n)(ii);
 
(o) The granting of any Lien permitted hereunder and dispositions of property
subject to any such Lien that is transferred to the lienholder or its designee
in satisfaction or settlement of such lienholder's claim;
 
(p) Dispositions of assets (other than a vessel that is subject to a Vessel
Mortgage) not otherwise permitted under this Section 7.05; provided that (i) at
the time of such Disposition, no Default shall exist or would result from such
Disposition and (ii) the aggregate book value of all assets Disposed of in
reliance on this clause (p) from and after the Closing Date, together with the
aggregate book value of the assets of all Subsidiaries Disposed of pursuant to
clause (n) above since the Closing Date, shall not exceed 15% of the total book
value of all assets of the Borrower and its Subsidiaries as of the end of the
most recent fiscal quarter of the Borrower;
 
(q) Dispositions of vessels subject to a Vessel Mortgage; provided that (i) no
such vessel has an appraised value greater than $25,000,000 and (ii) the
appraised value of all vessels Disposed of pursuant to this Section 7.05(q)
shall not exceed, in the aggregate, $50,000,000;
 
provided, however, that any Disposition pursuant to clauses (a) through (e),
(g), (j)(ii), (k), (m), (n), (p) and (q)  shall be for fair market value.
 
For purposes of determining compliance with this Section 7.05, the fair market
value of any property Disposed of for consideration not consisting entirely of
cash shall be the sum of the cash portion of the consideration, if any, and the
fair market value of the non-cash portion of the consideration, as reasonably
determined by the Borrower in good faith.
 
7.06 Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
 
(a) each Subsidiary may declare and make Restricted Payments to the Borrower,
the Subsidiary Guarantors and any other Person that owns an Equity Interest in
such Subsidiary, ratably according to their respective holdings of the type of
Equity Interest in respect of which such Restricted Payment is being made;
 
(b) the Borrower and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;
 
(c) so long as no Default shall have occurred and be continuing or would occur
as a result thereof (i) the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests and (ii) the Borrower may purchase, redeem or otherwise
acquire Equity Interests issued by it provided that with respect to this clause
(ii) the aggregate price paid for all such purchased, redeemed, or otherwise
acquired Equity Interests after the Closing Date may not exceed, on a cumulative
basis since the Closing Date, $100,000,000; and
 
(d) the Borrower may make customary payments in cash in lieu of fractional
shares in connection with the conversion to or exchange for Equity Interests of
convertible or exchangeable debt securities permitted under Section 7.03.
 
7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and the Subsidiaries on the date hereof or any business reasonably related or
incidental thereto.
 
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm's length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions as follows:  (i) transactions between the Borrower and any
Subsidiary Guarantor or between and among any Subsidiary Guarantors; (ii) any
Restricted Payment permitted by Section 7.06; (iii) Investments permitted under
Section 7.02(d); (iv) loans and advances permitted under Section 7.02(c) and
Guarantees permitted under Section 7.02(f); (v) the performance of employment,
equity award, equity option or equity appreciation agreements, plans or other
similar compensation or benefit plans or arrangements (including vacation plans,
health and insurance plans, deferred compensation plans and retirement or
savings plans) entered into by the Borrower or any Subsidiary in the ordinary
course of its business with its employees, officers and directors; (vi) the
performance of any agreement set forth under Schedule 7.08 and as in effect on
the date hereof or as otherwise in a form as provided on such Schedule; and
(vii) fees and compensation to, and indemnity provided on behalf of, officers,
directors, and employees of the Borrower or any Subsidiary in their capacity as
such, to the extent such fees and compensation are customary.
 
7.09 Burdensome Agreements.  Except for restrictions and conditions (1) imposed
by Law, (2) existing on the date hereof, together with each extension, renewal,
replacement (in the case of documents governing Indebtedness listed on Schedule
7.03), amendment or modification to the extent it does not expand the scope of
any such restriction or condition or otherwise make the same more restrictive,
(3) of a customary nature contained in agreements relating to the Disposition of
a Subsidiary otherwise permitted under this Agreement pending such Disposition,
provided such restrictions and conditions apply only to the Subsidiary that is
to be Disposed of, or (4) contained in joint venture agreements or other similar
agreements entered into in the ordinary course of business in respect to the
Disposition or distribution of assets of such joint venture, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document, or
any related document, instrument or agreement) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to the Borrower or any
Subsidiary Guarantor or to otherwise transfer property to the Borrower or any
Subsidiary Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume
or permit to exist Liens on its property to secure the Obligations; provided,
however, that the foregoing clauses (i) and (ii) shall not prohibit any such
limitations applicable solely to any Subsidiary incurring Indebtedness permitted
pursuant to Section 7.03(h) to the extent so provided in the agreements
governing such Indebtedness and the foregoing clause (iii) shall not
(A) prohibit any negative pledge incurred or provided in favor of any holder of
a Lien permitted by Section 7.01(f), (i), (q), (r), (s) or (t) and secured
Indebtedness permitted under Section 7.03(e), (h), or (n) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness and (B) apply to customary provisions in leases, licenses and
similar contracts restricting the assignment, encumbrance, sub-letting or
transfer thereof; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations.
 
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11 Financial Covenants.
 
(a) Consolidated Interest Coverage Ratio.  Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Borrower to be less
than 2.75 to 1.00.
 
(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than the following
amounts for each of the following corresponding periods:
 
Period
Ratio
For fiscal quarters ending on or before September 30, 2011
4.25 to 1.00
For the fiscal quarter ending December 31, 2011, and thereafter
3.75 to 1.00



 
7.12 Capital Expenditures.  Make or become legally obligated to make any Capital
Expenditure, except for Capital Expenditures in the ordinary course of business
not exceeding, in the aggregate for the Borrower and the Subsidiaries during the
fiscal year ending 2011, $400,000,000, and during each fiscal year thereafter,
$200,000,000; provided however that so long as no Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth above, if not expended in the fiscal year for which it is permitted above,
may be carried over for expenditure in the next following fiscal year; and
provided further that if any such amount is so carried over, it will be deemed
used in the applicable subsequent fiscal year before the $200,000,000 permitted
above for such fiscal year.  Notwithstanding the foregoing, the amount carried
over from the fiscal year ending 2011 for expenditure in the fiscal year ending
2012 may not exceed $200,000,000.
 
7.13 Amendment of Organizational Documents.  Amend any of its Organizational
Documents other than any such amendment (a) made solely in connection with a
transaction that is otherwise permitted under this Agreement and (b) that would
not reasonably be expected to have a Material Adverse Effect.
 
7.14 Accounting Changes.  Make any change in (a) accounting policies or
reporting practices, except (i) as required or permitted by GAAP or (ii) as the
Borrower reasonably deems necessary to comply with any Law, or (b) fiscal year.
 
7.15 Prepayments, Etc. of Indebtedness.  (a) Make any payment, or prepay,
redeem, purchase, defease or otherwise satisfy or make any unscheduled payment,
in each case, prior to the scheduled maturity thereof in any manner (whether
directly or indirectly) any Indebtedness for borrowed money, other than
(i) intercompany Indebtedness, (ii) Indebtedness in connection with a
refinancing, refunding, extension or renewal to the extent such refinancing,
refunding, extension or renewal is permitted by Section 7.03(b), (e), (h) or
(l), (iii) Indebtedness under Swap Contracts permitted by Section 7.03(d),
(iv) secured Indebtedness that becomes due as a result of the Disposition of the
property securing such Indebtedness to the extent that such Disposition is
permitted by Section 7.05, (v) payments in respect of the Obligations, and (vi)
conversion to or exchange for Equity Interests of convertible or exchangeable
debt securities permitted under Section 7.03 and customary payments in cash in
lieu of fractional shares in connection therewith, or (b) make any payment in
violation of any subordination terms of any Indebtedness for borrowed money.
 
7.16 Partnerships, Etc.  Become a general partner in any general or limited
partnership or joint venture, other than (i) any such interest in any Subsidiary
which is, directly or indirectly, a Wholly Owned Subsidiary of the Borrower or
(ii) pursuant to an Investment permitted by Section 7.02 (a), or (g).
 
7.17 Off-Balance Sheet Liabilities.  Create, incur, assume or suffer to exist
any Off-Balance Sheet Liabilities.
 
ARTICLE VIII 

 
EVENTS OF DEFAULT AND REMEDIES
 
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a) Non-Payment.  The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 6.05, 6.10 or Article VII, and
with respect to the Borrower only, Section 6.01 or Section 6.03.
 
(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues unremedied for 30 days after the earlier of (i) the date on which the
Borrower or such Loan Party obtains, or reasonably should have had, knowledge of
such failure and (ii) the date on which the Borrower or such Loan Party receives
notice thereof from the Administrative Agent; or
 
(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e) Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, in each case prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
 
(f) Insolvency Proceedings, Etc.  (i) Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors, or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or (ii) any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or (iii) any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g) Inability to Pay Debts; Attachment.  (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
 
(h) Judgments.  There is entered against the Borrower or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of 30
consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or
 
(i) ERISA.  (i) An ERISA Event occurs that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to subject the
Borrower or any Subsidiary to liability individually or in the aggregate in
excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or
 
(j) Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
 
(k) Change of Control.  There occurs any Change of Control.
 
8.02 Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
 
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
 
provided, however, that upon the occurrence of an Event of Default under Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, commitment fees
and Letter of Credit Fees) payable to the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuers and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, commitment fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders (other than in their
capacities as Hedge Banks) and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations with respect to Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuers and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.16, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them;
 
Sixth, to payment of Obligations with respect to Secured Cash Management
Agreements, ratably among the Cash Management Banks in proportion to the
respective amounts described in this clause Sixth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a "Lender" party hereto.
 
ARTICLE IX 

 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.
 
(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions, other than the consultation
rights expressly afforded the Borrower in Section 9.06.
 
(b) The Administrative Agent shall also act as the "collateral agent" under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), potential Hedge Bank and potential Cash Management
Bank) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as "collateral agent" and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the "collateral agent" under the Loan Documents) as
if set forth in full herein with respect thereto.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the applicable L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the applicable L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the Book Managers, Arrangers or Syndication or Documentation Agents, if
any, listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.10 and 10.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
of the L/C Issuer in any such proceeding.
 
9.10 Collateral and Guaranty Matters.  The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments,
payment in full of all Obligations (other than contingent indemnification
Obligations and any Obligations under any Secured Cash Management Agreement or
Secured Hedge Agreement which are not then due and payable), and expiration or
termination of all Letters of Credit, (ii) that is Disposed of or to be Disposed
of as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document or (iii) subject to Section 10.01, if approved,
authorized or ratified in writing by the Required Lenders;
 
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
 
(c) to release any Subsidiary Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder; and
 
(d) to release any Liens, or to release any Subsidiary Guarantor from its
obligations under the Loan Documents, in each case in accordance with Section
10.17.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the applicable Loan
Documents pursuant to this Section 9.10.
 
ARTICLE X 

 
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 4.01 or, in the case of the initial
Credit Extension, Section 4.02, without the written consent of each Lender, or
amend, modify or waive any condition precedent set forth in Section 4.02 to any
Credit Extension under the Revolving Credit Facility (including, without
limitation, the waiver of an existing Default or Event of Default required to be
waived in order for such Credit Extension to be made) without the consent of the
Required Revolving Credit Lenders;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender entitled to such payment;
 
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the proviso immediately
following clause (i) of this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender entitled to such amount; provided, however, that only the consent of the
Required Lenders shall be necessary (i) to amend the definition of "Default
Rate" or (ii) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;
and provided, further, that only the consent of the Required Revolving Credit
Lenders or Required Term Lenders, as the case may be, shall be necessary to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate with respect to Loans or Letters of Credit under the applicable
Facility;
 
(e) change (i) Section 2.14 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.06(d) in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders, and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Credit Lenders;
 
(f) change any provision of this Section or the definition of "Required
Lenders," "Required Revolving Credit Lenders," "Required Term Lenders" or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender under the applicable Facility;
 
(g) release all or substantially all of the Collateral (other than as permitted
by the Loan Documents) in any transaction or series of related transactions,
without the written consent of each Lender;
 
(h) release all or substantially all of the value of the Subsidiary Guaranty
(other than as permitted by the Loan Documents) without the written consent of
each Lender;
 
(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and (ii)
if such Facility is the Revolving Credit Facility, the Required Revolving Credit
Lenders;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder or any other Loan Document (and any amendment, waiver, consent or any
other Loan Document which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), nor shall a Defaulting Lender's vote or status
as a Lender be required in determining majority, unanimity or other condition or
effect of any vote, except that (x) the Commitment of any Defaulting Lender may
not be increased or extended without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the consent of such Defaulting Lender.
 
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or other electronic
transmission as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE."  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
"Agent Parties") have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower's or
the Administrative Agent's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d) Change of Address, Etc.  Each of the Borrower, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each other L/C Issuer and the Swing Line
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the "Private Side Information" or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender's
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the "Public Side Information" portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Laws.
 
(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent
made pursuant to this Agreement may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
 
(b) INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND EACH L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE) INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY
THIRD PARTY OR BY THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE TRANSACTION, OR, IN THE CASE OF
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES
ONLY, THE ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
(II) ANY LOAN OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS
THEREFROM (INCLUDING ANY REFUSAL BY A L/C ISSUER TO HONOR A DEMAND FOR PAYMENT
UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH
DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT),
(III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR
FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES,
OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OR STRICT LIABILITY OF THE
INDEMNITEE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.
 
(c) Reimbursement by Lenders.  To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).
 
(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrower shall not assert, and the Borrower hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuers and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments, the
termination of the Loan Documents and the repayment, satisfaction or discharge
of all the other Obligations.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i) Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment under any Facility and the Loans at the time owing to it
under such Facility, no minimum amount need be assigned; and
 
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
outstanding principal balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
"Trade Date" is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, and $1,000,000, in the case of any
assignment in respect of the Term Facility, in each case, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower, otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an Eligible Assignee
and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender's rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Commitment or Revolving Credit Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (ii)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;
 
(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and
 
(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required by any assignment of any Revolving Credit
Commitment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  For
the avoidance of doubt, no part of any such processing and recordation fee shall
be payable by or otherwise for the account of any Loan Party, directly or
indirectly.  The Eligible Assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
 
(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
the Borrower or any of the Borrower's Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  The assignor shall, if its entire
Commitment was assigned, return each cancelled original Note of such assignor to
the Borrower following a request therefor.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the "Register").  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, a competitor of the
Borrower (as defined below), or the Borrower or the Borrower's Affiliates or
Subsidiaries) (each, a "Participant") in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender's participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement.  As used above, a "competitor" of the Borrower
shall mean any Person principally engaged in the business of providing
contracting services to others with respect to oil and/or gas exploration and
production.  The Borrower shall, upon request of any Lender, advise such Lender
as to whether the Borrower considers a proposed Participant to be a
competitor.  Any such determination shall be made by the Borrower promptly and
in good faith.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.14 as though it were a
Lender.
 
(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent, which consent
shall constitute the express waiver by the Borrower of the foregoing
limitation.  A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and all costs, fees and expenses related to any such pledge,
including the release thereof, shall be for the sole account of such Lender
(without, for the avoidance of doubt, direct or indirect reimbursement from any
Loan Party).
 
(g) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a "Granting Lender") may grant to a special
purpose funding vehicle of such Granting Lender identified as such in writing
from time to time by the Granting Lender to the Administrative Agent and the
Borrower (an "SPC") the option to provide all or any part of any Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Loan, the Granting Lender shall
be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.13(b)(ii).  Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained in this
Section 10.06, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Loan to its Granting Lender and
(ii) disclose on a confidential basis as provided herein any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.
 
(i) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) of this Section, Bank of America may, (i) upon 30 days' notice to
the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days'
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be.  If Bank of America resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, issued by
Bank of America outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 
Additionally, if at any time any other Lender serving as an L/C Issuer hereunder
assigns all of its Commitment and Revolving Credit Loans pursuant to
subsection (b) of this Section, such Lender shall, upon 30 days' notice to the
Administrative Agent and the Borrower, resign as L/C Issuer.  In the event of
any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as L/C Issuer.  If such Lender resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by such retiring L/C Issuer and outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (and in each such case, such Person shall, if permitted by
law, notify the Borrower of such occurrence as soon as reasonably practicable
following the service of any such process on such Person), (d)  to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.15(c), (ii) any pledgee referred to in Section 10.06(f), or (iii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.
 
For purposes of this Section, "Information" means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary, or
any Affiliate of any of them, or any of their respective businesses, other than
any such information that is available to the Administrative Agent, any Lender
or any L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower
or any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have.  Each Lender and the
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest (including amounts not so
denominated but deemed to be "interest" under applicable law) charged, paid,
collected, taken, reserved, or agreed to be paid under any Loan Document shall
not exceed the maximum amount or maximum rate of non-usurious interest permitted
to be contracted for, charged, collected, reserved, taken or received by
applicable Law (the "Maximum Amount and the "Maximum Rate", as the case may
be).  If the Administrative Agent, any L/C Issuer or any Lender shall contract
for, charge, collect, reserve, take or receive such interest in an amount that
exceeds the Maximum Amount or calculated at the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower, and in no event shall any Person
ever be liable for the payment of unearned interest on, or in respect or as a
part of, the Obligations.  In determining whether the interest contracted for,
charged, collected, reserved, taken or received exceeds the Maximum Amount or an
amount calculated at the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic transmission shall be
effective as delivery of an original manually executed counterpart of this
Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.
 
10.13 Replacement of Lenders.  If (i) any Lender (A) requests compensation under
Section 3.04, (B) gives a notice pursuant to Section 3.02 (which notice is not
given by other similarly situated Lenders) and does not subsequently designate a
different Lending Office or assign its rights and obligations hereunder to
another of its offices, branches or affiliates as provided in Section 3.06(a),
or (C) is a Defaulting Lender, (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or (iii) any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto then in each case the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);
 
(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04, a notice pursuant to Section 3.02 (which notice is not given
by other similarly situated Lenders) not followed by the designation of a
different Lending Office or assignment to another office, branch or affiliate as
provided in Section 3.06(a), or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d) such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b) SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY LEGAL ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16 No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arranger, are arm's-length commercial transactions between the Borrower and its
respective Affiliates, on the one hand, and the Administrative Agent and the
Arranger, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii)(A) the Administrative Agent and the Arranger each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor the Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arranger and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor the Arranger has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
10.17 Collateral and Guaranty Matters.
 
(a) Liens granted to or held by the Administrative Agent under any Loan Document
shall be released as follows:  (i) with respect to all such Liens, upon
termination of the Aggregate Commitments, payment in full of all Obligations
(other than contingent indemnification Obligations and any Obligations under any
Secured Cash Management Agreement or Secured Hedge Agreement which are not then
due and payable), and expiration or termination of all Letters of Credit; (ii)
with respect to any Lien on property that is Disposed of or to be Disposed of as
part of or in connection with any Disposition permitted hereunder or under any
other Loan Document, automatically upon such Disposition thereof; and (iii) with
respect to any other Lien, and subject to Section 10.01, upon approval,
authorization or ratification in writing by the Required Lenders of such release
thereof.
 
(b) Subsidiary Guarantors shall be released from their respective Obligations
under the Loan Documents as follows:  (i) with respect to all Subsidiary
Guarantors, upon termination of the Aggregate Commitments, payment in full of
all Obligations (other than contingent indemnification Obligations and any
Obligations under any Secured Cash Management Agreement or Secured Hedge
Agreement which are not then due and payable), and expiration or termination of
all Letters of Credit (provided that the foregoing release shall not apply to
any obligations that expressly survive the termination of the applicable Loan
Document, repayment of the Obligations or termination of the Aggregate
Commitments); (ii) with respect to any Person that ceases to be a Subsidiary as
a result of a transaction permitted hereunder, automatically upon such Person so
ceasing to be a Subsidiary, and (iii) with respect to any other release of a
Subsidiary Guarantor, and subject to Section 10.01, upon approval, authorization
or ratification in writing by the Required Lenders of such release thereof.
 
(c) The Administrative Agent will, at the Borrower's expense, timely execute and
deliver such documents and notices and take such other actions as the Borrower
may reasonably request to evidence the release of any Lien or Subsidiary
Guarantor in accordance with this Section 10.17.
 
10.18 USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
10.19 ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
#2744917
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
CAL DIVE INTERNATIONAL, INC.






By: /s/ Brent D. Smith__________________
Brent D. Smith
Executive Vice President, Chief Financial Officer and Treasurer



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Administrative Agent






By: /s/ DeWayne D. Rosse_________________
Name: DeWayne D. Rosse_________________
Title: Officer____________________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Lender, L/C Issuer and Swing Line Lender






By: /s/ Julie Castano______________________
Name: Julie Castano______________________
Title: Vice President______________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent and Lender






By: /s/ J.C. Hernandez____________________
Name: J.C. Hernandez____________________
Title: Director___________________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as Co-Syndication Agent and Lender






By: /s/ Kevin O’Hara_____________________
Name: Kevin O’Hara_____________________
Title: Director___________________________






By: /s/ Guillaume Deve___________________
Name: Guillaume Deve___________________
Title: Managing Director__________________



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

DNB NOR BANK ASA, as Co-Documentation Agent and Lender






By: /s/ Barbara Gronquist__________________
Name: Barbara Gronquist__________________
Title: Senior Vice President________________






By: /s/ Stian Lovseth______________________
Name: Stian Lovseth______________________
Title: Vice President______________________



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

NATIXIS, as Co-Documentation Agent and Lender






By: /s/ Carlos Quinteros__________________
Name: Carlos Quinteros__________________
Title: Managing Director__________________






By: /s/ Louis P. Laville, III________________
Name: Louis P. Laville, III________________
Title: Managing Director__________________



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THE BANK OF NOVA SCOTIA, as a Lender






By: /s/ John Frazell_______________________
Name: John Frazell_______________________
Title: Director___________________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCOTIABANC INC., as a Lender






By: /s/ J.F. Todd_________________________
Name: J.F. Todd_________________________
Title: Managing Director__________________



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender






By:/s/ Nili Shah__________________________
Name: Nili Shah_________________________
Title: Senior Relationship Manager__________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

AMEGY BANK NATIONAL ASSOCIATION, as a Lender






By: /s/ Kenyatta Gibbs____________________
Name: Kenyatta Gibbs____________________
Title: Vice President______________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

CAPITAL ONE, N.A., as a Lender






By: /s/ Don Backer_______________________
Name: Don Backer_______________________
Title: Senior Vice President________________

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

COMPASS BANK, as a Lender






By: /s/ Stuart Murray_____________________
Name: Stuart Murray_____________________
Title: Senior Vice President________________



Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


I.           Irrevocable Standby Letter of Credit Number SB3101030


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
Cal Dive International, Inc.
2500 City West Blvd.
Suite 2200
Houston, TX 77042


Beneficiary:
Liberty Mutual Insurance Company
H.O. Financial-Credit
175 Berkeley Street
Boston, MA 02117


Amount:  USD $147,500.00


Expiration:  July 1, 2011


II.          Irrevocable Standby Letter of Credit Number SB3114901


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
PT Cal Dive International Indonesia
Unit 10D Greha Paramita, Block D2
Jalan Denpasar Rava
Kuningan, Jakarta 12940


Beneficiary:
Bank of America
Jakarta Stock Exch Bldg Tower 2 23F
Jalan Jend. Sudirman KAV 52-53
Jakarta 12190, Indonesia


Amount:  USD $142,315.80


Expiration:  June 5, 2011


III.        Irrevocable Standby Letter of Credit Number 3116747


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
Cal Dive International, Inc.
On behalf of Cal Dive
2500 City West Blvd.
Suite 2200
Houston, TX 77042


For Account Of:
Cal Dive Marine Construction (Maritius) Ltd.
4th Floor, Les Cascades Building
Edith Cavell Street, Port Louis
Maritius


Beneficiary:
ICICI Bank Ltd.
9th Floor, JMC House
Ambawadi
Ahmedabad-380006
Mr. Rumit Mehta, Tel 079-66523803
SWIFT Code:  ICICINBBCTS


Amount:  USD $800,000.00


Expiration:  December 4, 2011

Schedule 1.01 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES
 
Lender
 
Revolving Credit Commitment
   
Pro Rata Share
(Revolving)
   
Outstanding Term Loans
   
Pro Rata Share (Term)
 
Bank of America, N.A.
  $ 46,666,666.67       15.555555557 %   $ 23,333,333.33       15.555555553 %
Wells Fargo Bank, National Association
  $ 46,666,666.67       15.555555557 %   $ 23,333,333.33       15.555555553 %
BNP Paribas
  $ 43,333,333.33       14.444444443 %   $ 21,666,666.67       14.444444447 %
Natixis
  $ 33,333,333.33       11.111111110 %   $ 16,666,666.67       11.111111113 %
DnB NOR Bank, ASA
  $ 33,333,333.33       11.111111110 %   $ 16,666,666.67       11.111111113 %
Bank of Nova Scotia
  $ 26,666,666.66       8.888888887 %     ----------       ----------  
Scotiabanc Inc
    ----------       ----------     $ 13,333,333.34       8.888888893 %
Capital One, N.A.
  $ 20,000,000.00       6.666666667 %   $ 10,000,000.00       6.666666667 %
HSBC Bank USA, National Association
  $ 16,666,666.67       5.555555557 %   $ 8,333,333.33       5.555555553 %
Compass Bank
  $ 16,666,666.67       5.555555557 %   $ 8,333,333.33       5.555555553 %
Amegy Bank National Association
  $ 16,666,666.67       5.555555557 %   $ 8,333,333.33       5.555555553 %
Total
  $ 300,000,000       100.000000000 %   $ 150,000,000       100.000000000 %



 


 

Schedule 2.01 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11


During the fourth quarter of 2006, the Borrower’s predecessor received a tax
assessment related to fiscal year 2001 from the Servicio de Administracion
Tributaria (“SAT”), the Mexican taxing authority, for approximately $283.5
million pesos, translated to approximately $25.1 million using the foreign
exchange rate at December 31, 2010, including penalties and interest.  The SAT’s
assessment claims unpaid taxes related to services performed among the
Borrower’s subsidiaries as well as penalties and accrued interest.  The Borrower
has consulted with its Mexican counsel and believes that under the Mexico and
United States double taxation treaty these services are not taxable and the tax
assessment itself is invalid.  Accordingly, the Borrower has not recorded a
liability for the SAT’s assessment for the 2001 fiscal year in its consolidated
financial statements.  On February 14, 2008, the Borrower received notice from
the SAT upholding the original assessment.  On April 21, 2008, the Borrower
filed a petition in Mexico tax court disputing the assessment.  the Borrower
believes that its position is supported by law and intends to vigorously defend
its position.  All pleadings have been filed and the Borrower is awaiting the
court’s decision.  


TAX SHARING AGREEMENTS


Tax Matters Agreement dated December 14, 2006 between Cal Dive International,
Inc. and Helix Energy Solutions Group, Inc., a Minnesota corporation, a copy of
which was provided to the Administrative Agent prior to Closing.





Schedule 5.11 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
 
(a)           Subsidiaries.
 
 
 
As of the date of the Credit Agreement, Cal Dive International, Inc. (Delaware)
owns:
1.
100% of the shares of Cal Dive Offshore Contractors, Inc. (Delaware), which
holds 100% of the shares or interests, unless otherwise indicated, in the
following:
 
a.
Cal Dive HR Services, LLC (Delaware);
 
b.
CDI Vessel Holdings, LLC (Delaware)
 
c.
Affiliated Marine Contractors, Inc. (Delaware);
 
d.
Fleet Pipeline Services, Inc. (Delaware);
 
e.
Gulf Offshore Construction, Inc. (Delaware);
 
f.
Cal Dive International Pte. Limited (Singapore), which holds 100% of the shares
of Cal Dive International (Australia) Pty Limited (Australia)
 
g.
Horizon Offshore Pte. Ltd. (Singapore);
 
h.
Horizon Marine Construction Ltd. (Cayman);
 
i.
Horizon Offshore Nigeria, Ltd. (Nigeria) (99%, with the remaining 1% held by
Adeniji Kazeem in trust for Cal Dive Offshore Contractors, Inc.);
 
j.
ECH Offshore S de RL de CV (Mexico) (49%, with the remaining 51% held by
Affiliated Marine Contractors, Inc.);
 
k.
HOC Offshore S de RL de CV (Mexico) (66%, with the remaining 34% held by
Affiliated Marine Contractors, Inc.), which holds shares or interests in the
indicated percentages in the following:
   
(i)
Mojarra Costa Afuera S de RL de CV (Mexico) (3%, with the remaining 97% held by
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico));
 
l.
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico) (99% with the
remaining 1% held by Affiliated Marine Contractors, Inc.), which holds shares or
interests in the indicated percentages in the following:
   
(i)
Mojarra Costa Afuera S de RL de CV (Mexico) (97%, with the remaining 3% held by
HOC Offshore S de RL de CV (Mexico));
 
m.
Horizon C-Bay-Costa Afuera S de RL de CV (Mexico) (52% with the remaining 48%
held by joint venture partner Constructora Bay de Mexico, SA de CV); and
 
n.
Cal Dive Offshore International, Ltd. (Cayman), which holds shares or interests
in the indicated percentages in the following.
   
(i)
Cal Dive Offshore Contractors (Mauritius), Ltd. (Mauritius)
   
(ii)
Cal Dive Offshore Contractors, Ltd. (Cayman);
   
(iii)
Cal Dive Vessels International, Ltd. (Cayman);
   
(iv)
Cal Dive Offshore Services, Ltd. (Cayman), which holds shares or interests in
the indicated percentages in the following:
     
(a)
Marine Leasing (Labuan) Pte, Ltd. (Labuan) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.);
   
(v)
Marine Leasing (Labuan) Pte, Ltd. (Labuan) (5%, with the remaining 95% held by
Cal Dive Offshore Services, Ltd.);
   
(vi)
Cal Dive Marine Construction (Mauritius) Ltd. (Mauritius), which holds shares or
interests in the indicated percentages in the following:
     
(a)
Cal Dive Marine Contractors (Malaysia) Sdn. Bhd. (Malaysia) (100%); and
     
(b)
PT Cal Dive Offshore Indonesia (Indonesia) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.)
   
(vii)
PT Cal Dive Offshore Indonesia (Indonesia) (5%, with the remaining 95% held by
Cal Dive Marine Construction (Mauritius) Ltd. (Mauritius))


(b)           Other Equity Investments.
 
None.

Schedule 5.13 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.01
 
EXISTING LIENS
 


Jurisdiction
Search Type
Search Through Date
File Number
File Date
Secured Party
Collateral/Notes
Cal Dive International, Inc.
  DE SOS
UCC
3/8/11
63619590
10/18/06
HERC Exchange, LLC
Eight (8) Versamat Pumps
     
70729896
2/27/07
HERC Exchange, LLC
Six (6) Barnes Pumps
     
81877982
6/2/08
U.S. Bancorp
Equipment; For informational purposes only

 
The following Liens held by Bank of America, N.A, as Administrative Agent, will
be released on the Closing Date (it being acknowledged that releases in these
jurisdictions may not be fully evidenced of record until after the Closing
Date).
 
1.  
Mortgage, Security Agreement and Assignment of Rents and Leases (Louisiana)
dated April 17, 2008 and recorded on April 30, 2008 in the Mortgage and
Conveyance Records under File # 2008-00016887 in Lafayette Parish, Louisiana,
covering the properties and interests described therein, by Cal Dive Offshore
Contractors, Inc. in favor of Bank of America, N.A., as Administrative Agent.

 
2.  
Deed of Trust, Security Agreement, Assignment of Rents and Leases and Fixture
Filing (Texas) dated as of December 11, 2007, and filed in Jefferson County,
Texas on December 21, 2007, under file number 2007048719, covering the
properties and interests described therein, by Cal Dive Offshore Contractors,
Inc. (successor by merger to Cal Dive Barges, Inc., the successor by merger to
Horizon Vessels, Inc.) in favor of Bank of America, N.A., as Administrative
Agent.

 
3.  
Singapore Share Charge by Cal Dive Offshore Contractors, Inc. in favor of Bank
of America, N.A., as Administrative Agent, dated February 7, 2011, in 66 shares
of Cal Dive International Pte. Limited.

 
4.  
Cayman Islands Charge Over Shares by Cal Dive Offshore Contractors, Inc. in
favor of Bank of America, N.A., as Administrative Agent, dated September 10,
2010, in 105,666 shares of Cal Dive Offshore International Ltd.

 
5.  
Mexican Pledge Agreement by Cal Dive Offshore Contractors, Inc. in favor of Bank
of America, N.A., as Administrative Agent, dated August 12, 2010, in one
membership interest of HOC Offshore, S. de R.L. de C.V.

 
6.  
First Preferred Mortgage dated December 11, 2007, as amended, by CDI Vessel
Holdings LLC in favor of the Administrative Agent with respect to the vessels
Rider, Brave, Dancer, Fox, American Star, American Victory and American Triumph,
each a United States flag vessel.

 
7.  
First Preferred Mortgage dated December 11, 2007, as amended, made by Cal Dive
Offshore Contractors, Inc. (successor by merger to CDI Proteus LLC) in favor of
the Administrative Agent with respect to the vessels Cal Diver I, Cal Diver II,
Cal Diver IV, Cal Diver V, Mr. Fred, Polo Pony, Sterling Pony and White Pony,
each a United States flag vessel.

 
8.  
First Preferred Mortgage dated December 11, 2007, as amended, made by Cal Dive
Offshore Contractors, Inc. (successor by merger to Cal Dive Barges, Inc., f/k/a
Horizon Vessels Inc.) in favor of the Administrative Agent with respect to the
vessels American, Pecos, Atlantic and Pacific, each a United States flag vessel;

 
9.  
First Preferred Mortgage dated December 11, 2007, as amended, made by Cal Dive
Offshore Contractors, Inc. (successor by merger to Cal Dive Barges, Inc., f/k/a
Horizon Vessels, Inc.) in favor of the Administrative Agent with respect to the
vessels Lone Star, Brazos, Canyon and Texas, each a Vanuatu flag vessel; and

 
10.  
First Preferred Mortgage dated December 11, 2007, as amended, made by CDI Vessel
Holdings LLC in favor of the Administrative Agent with respect to the vessels
Kestrel and Midnight Star, each a Vanuatu flag vessel.

 
11.  
First Naval Mortgage registered on April 21, 2008, as amended, made by CDI
Vessel Holdings LLC in favor of the Administrative Agent with respect to the
vessel American Constitution, a Panama flag vessel.

 
12.  
Deed of Covenants dated December 11, 2007, as amended, made by Cal Dive Offshore
Contractors, Inc. (successor by merger to CDI Proteus LLC) and the
Administrative Agent, with respect to the vessels Mystic Viking and Uncle John,
each a Bahamas flag vessel.

 



Schedule 7.01 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.02
 
EXISTING INVESTMENTS
 
As of the date of the Credit Agreement, Cal Dive International, Inc. (Delaware)
will own:
 
1. 
 
100% of the shares of Cal Dive Offshore Contractors, Inc. (Delaware), which
holds 100% of the shares or interests, unless otherwise indicated, in the
following:
 
a. 
 
Cal Dive HR Services, LLC (Delaware);
 
b. 
 
CDI Vessel Holdings, LLC (Delaware)
 
c. 
 
Affiliated Marine Contractors, Inc. (Delaware);
 
d. 
 
Fleet Pipeline Services, Inc. (Delaware);
 
e. 
 
Gulf Offshore Construction, Inc. (Delaware);
 
f. 
 
Cal Dive International Pte. Limited (Singapore), which holds 100% of the shares
of Cal Dive International (Australia) Pty Limited (Australia)
 
g. 
 
Horizon Offshore Pte. Ltd. (Singapore);
 
h. 
 
Horizon Marine Construction Ltd. (Cayman);
 
i. 
 
Horizon Offshore Nigeria, Ltd. (Nigeria) (99%, with the remaining 1% held by
Adeniji Kazeem in trust for Cal Dive Offshore Contractors, Inc.);
 
j. 
 
ECH Offshore S de RL de CV (Mexico) (49%, with the remaining 51% held by
Affiliated Marine Contractors, Inc.);
 
k. 
 
HOC Offshore S de RL de CV (Mexico) (66%, with the remaining 34% held by
Affiliated Marine Contractors, Inc.), which holds shares or interests in the
indicated percentages in the following:
   
(i) 
 
Mojarra Costa Afuera S de RL de CV (Mexico) (3%, with the remaining 97% held by
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico));
 
l. 
 
Tiburon Ingenieria y Construccion, S de RL de CV (Mexico) (99% with the
remaining 1% held by Affiliated Marine Contractors, Inc.), which holds shares or
interests in the indicated percentages in the following:
   
(i) 
 
Mojarra Costa Afuera S de RL de CV (Mexico) (97%, with the remaining 3% held by
HOC Offshore S de RL de CV (Mexico));
 
m. 
 
Horizon C-Bay-Costa Afuera S de RL de CV (Mexico) (52% with the remaining 48%
held by joint venture partner Constructora Bay de Mexico, SA de CV); and
 
n. 
 
Cal Dive Offshore International, Ltd. (Cayman), which holds shares or interests
in the indicated percentages in the following.
   
(i) 
 
Cal Dive Offshore Contractors (Mauritius), Ltd. (Mauritius)
   
(ii) 
 
Cal Dive Offshore Contractors, Ltd. (Cayman);
   
(iii) 
 
Cal Dive Vessels International, Ltd. (Cayman);
   
(iv) 
 
Cal Dive Offshore Services, Ltd. (Cayman), which holds shares or interests in
the indicated percentages in the following:
     
(a) 
 
Marine Leasing (Labuan) Pte, Ltd. (Labuan) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.);
   
(v) 
 
Marine Leasing (Labuan) Pte, Ltd. (Labuan) (5%, with the remaining 95% held by
Cal Dive Offshore Services, Ltd.);
   
(vi) 
 
Cal Dive Marine Construction (Mauritius) Ltd. (Mauritius), which holds shares or
interests in the indicated percentages in the following:
     
(a) 
 
Cal Dive Marine Contractors (Malaysia) Sdn. Bhd. (Malaysia) (100%); and
     
(b) 
 
PT Cal Dive Offshore Indonesia (Indonesia) (95%, with the remaining 5% held by
Cal Dive Offshore International, Ltd.)
   
(vii) 
 
PT Cal Dive Offshore Indonesia (Indonesia) (5%, with the remaining 95% held by
Cal Dive Marine Construction (Mauritius) Ltd. (Mauritius))

 
(b)           Other Equity Investments.
 
None.
 
 
 
 
 



Schedule 7.02 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 7.03


EXISTING INDEBTEDNESS


I.           Irrevocable Standby Letter of Credit Number SB3101030


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
Cal Dive International, Inc.
2500 City West Blvd.
Suite 2200
Houston, TX 77042


Beneficiary:
Liberty Mutual Insurance Company
H.O. Financial-Credit
175 Berkeley Street
Boston, MA 02117


Amount:  USD $147,500.00


Expiration:  July 1, 2011


II.          Irrevocable Standby Letter of Credit Number SB3114901


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
PT Cal Dive International Indonesia
Unit 10D Greha Paramita, Block D2
Jalan Denpasar Rava
Kuningan, Jakarta 12940


Beneficiary:
Bank of America
Jakarta Stock Exch Bldg Tower 2 23F
Jalan Jend. Sudirman KAV 52-53
Jakarta 12190, Indonesia


Amount:  USD $142,315.80


Expiration:  June 5, 2011


III.         Irrevocable Standby Letter of Credit Number 3116747


Issuing Bank:
Bank of America, N.A.
1000 West Temple Street
7th Floor, CA9-705-07-05
Los Angeles, CA  90012-1514


Applicant:
Cal Dive International, Inc.
On behalf of Cal Dive
2500 City West Blvd.
Suite 2200
Houston, TX 77042


For Account Of:
Cal Dive Marine Construction (Maritius) Ltd.
4th Floor, Les Cascades Building
Edith Cavell Street, Port Louis
Maritius


Beneficiary:
ICICI Bank Ltd.
9th Floor, JMC House
Ambawadi
Ahmedabad-380006
Mr. Rumit Mehta, Tel 079-66523803
SWIFT Code:  ICICINBBCTS


Amount:  USD $800,000.00


Expiration:  December 4, 2011
 


 
IV.       Performance Bond
 
Beneficiary: Pemex Exploracion Y Produccion
            Afianzadora ASERTA, S.A.de C.V.    Bond Number:  1100-00725-5
Grupo Financiero ASERTA.  Safety Code:  ZyhI4pR
Penferico Sur 4829, Piso 9     Folio:  343145
                                                       Amount of Bond:    $
3,387,596.60
Col. Parques del Pedregal
                                                                        Amount
of Operation:  $ 3,387,596.60


Mexico 14010, D.F. Telephone: (55)
5447-3900


BOND POLICY
Place and date of Issuance:  Mexico D.F., January 21, 2011
Currency:  PESOS
Operation:   Issuing
Guarantor:   CAL DIVE OFFISHORE CONTRACTORS INC / HOC OFFSHORE,  S.
DE  R.L.   DE C.V.


 
V.        Performance Bond
 
Beneficiary:   Pemex Exploracion Y Produccion
              Afianzadora ASERTA, S.A.de C.V.    Bond Number: 1100-00727-6
Grupo Financiero ASERTA.    Safety Code:      ZyhI4pR
Penferico Sur 4829, Piso 9     Folio:   343165
                                                                          Amount
of Bond:   $ 2,100,916.52
Col. Parques del Pedregal
                                                                         Amount
of Operation:  $ 2,100,916.52


Mexico 14010, D.F. Telephone: (55)
5447-3900


BOND POLICY
Place and date of Issuance:  Mexico D.F., January 21, 2011
Currency:  USD
Operation:   Issuing
Guarantor:   CAL DIVE OFFISHORE CONTRACTORS INC / HOC OFFSHORE,  S.
DE  R.L.   DE C.V.


 

Schedule 7.03 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I TO
SCHEDULE 7.03


SUBORDINATION TERMS
 
The payment of any amounts owing under this [describe promissory note or other
instrument creating intercompany debt] ("Note") to [describe payee] ("Payee")
shall be subordinated to (i) all indebtedness under the Credit Agreement dated
as of April __, 2011, among Cal Dive International, Inc. (the "Borrower"), each
lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender, and L/C Issuer (the terms defined in
such Credit Agreement being used herein as therein defined) and (ii) all
obligations under the Guaranty dated as of April __, 2011, made by the
subsidiaries of the Borrower from time to time party thereto (collectively, the
"Guarantors") in favor of the Administrative Agent, as either such agreement may
be amended, renewed, extended, increased, substituted, refinanced, restructured,
replaced, supplemented or otherwise modified from time to time (the "Senior
Indebtedness"), as follows:
 
(a)           In the event of any insolvency or bankruptcy proceedings, or any
receivership liquidation, reorganization or other similar proceedings in
connection therewith, relative to the Borrower, any Guarantor, or to their
respective property, or in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of the Borrower or any Guarantor,
whether or not involving insolvency or bankruptcy, then the holders of the
Senior Indebtedness shall be entitled to receive payment in full of all Senior
Indebtedness before Payee shall receive any payment on account of principal or
interest due under this Note;
 
(b)           Following the occurrence of an Event of Default, and unless and
until such Event of Default has been cured to the satisfaction of, or waived by,
the requisite holders of the Senior Indebtedness, Payee shall not exercise or
attempt to exercise any right of offset or counterclaim in respect of any of
Payee's obligations to the Borrower or any Guarantor if the effect thereof shall
be to reduce the amount of any payment to which the holders of Senior
Indebtedness would be entitled in the absence of such offset or counterclaim;
and if and to the extent that, notwithstanding the foregoing, Payee is required
by any mandatory provisions of law to exercise any such right of offset or
counterclaim, each reduction of the amount owing on the account of the principal
of or premium (if any) or interest on this Note by reason of such offset or
counterclaim shall be deemed to be a payment by the Borrower or such Guarantor
in a like amount in respect of this Note to which clause (d) below shall apply;
 
(c)           Following the occurrence of an Event of Default, and unless and
until such Event of Default has been cured to the satisfaction of, or waived by,
the requisite holders of the Senior Indebtedness, (i) payment of the principal
of or interest upon this Note shall not be made hereunder until payment in full
of all Senior Indebtedness and (ii) the holders of the Senior Indebtedness shall
be entitled to receive payment in full of all Senior Indebtedness prior to the
entitlement of Payee to receive any payment of the principal of or interest upon
this Note (except for payments which have been made prior to the occurrence of
such Event of Default);
 
(d)           If, notwithstanding the provisions of the foregoing subparagraphs
(a) through (c), any payment on this Note shall be received by Payee (i) after
an Event of Default has occurred and prior to such Event of Default being cured
to the satisfaction of, or waived by, the requisite holders of the Senior
Indebtedness, and (ii) before the holders of the Senior Indebtedness shall have
received payment in full on all Senior Indebtedness, such payment or
distribution shall be (and shall be deemed to be) held in trust for the benefit
of, and shall be paid over or delivered or transferred to, the holders of the
Senior Indebtedness for application to the payment of all Senior Indebtedness
held by such holder to the extent necessary to satisfy such Senior Indebtedness;
and
 
(e)           No present or future holder of Senior Indebtedness shall be
prejudiced in its right to enforce subordination of Payee by any act or failure
to act on the part of Borrower or any Guarantor whether or not such act or
failure shall give rise to any right of rescission or other claim or cause of
action on the part of Payee.  The provisions of the foregoing paragraphs with
respect to subordination are solely for the purpose of defining the relative
rights of the holders of Senior Indebtedness on the one hand, and Payee on the
other hand, and none of such provisions shall impair, as between the Borrower or
any Guarantor and Payee, as applicable, the obligation of the Borrower or such
Guarantor, which is unconditional and absolute, to pay to Payee the principal
and interest under this Note in accordance with its terms, nor shall anything in
such provisions prevent Payee from exercising all remedies otherwise permitted
by applicable law or hereunder upon default hereunder, subject to the rights of
holders of Senior Indebtedness under such provisions.
 
The holders of Senior Indebtedness are entitled to the benefits of the foregoing
subordination provisions and are third-party beneficiaries hereof.  The
foregoing provisions of this Note regarding the subordination of this Note to
the Senior Indebtedness may not be amended or otherwise modified.
 

Schedule 7.03 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.08
EXISTING AGREEMENTS


 
None.

 

Schedule 7.08 to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 10.02


ADMINISTRATIVE AGENT'S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-05
Dallas, Texas 75202-3714
Attention:  Eric Evans
Telephone:  214-209-1634
Telecopier:  214-290-8313
Electronic Mail:  Eric.Evans@baml.com
Account No.:  1292000883
Ref:  Cal Dive International Inc
ABA#   026-009-593
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street
Mail Code:  TX1-492-14-11
Dallas, Texas 75202-3714
Attention:  DeWayne Rosse
Telephone:  214-209-0529
Telecopier:   214-672-8623
Electronic Mail:  DeWayne.Rosse@BAML.com


 
L/C ISSUER:
 
Bank of America, N.A.
Trade Operations
1 Fleet Way
Mail Code:  PA6-580-02-30
Scranton, PA 18507
Attention:  Mary J. Cooper
Telephone:  570-330-4235
Telecopier:  570-330-4186
Electronic Mail:  mary.j.cooper@bankofamerica.com


 



SWING LINE LENDER:

Bank of America, N.A.
901 Main Street
Mail Code:  TX1-492-14-05
Dallas, Texas 75202-3714
Attention:  Eric Evans
Telephone:  214-209-1634
Telecopier:  214-290-8313
Electronic Mail:  Eric.Evans@baml.com
Account No.:  1292000883
Ref:  Cal Dive International Inc
ABA#   026-009-593


CAL DIVE INTERNATIONAL, INC.:


2500 CityWest Boulevard, Suite 2200
Houston, Texas 77042-3097
Attention: Brent D. Smith
Telephone: (713) 361-2600
Telecopier: (713) 243-2798
Electronic Mail: bsmith@caldive.com
Website Address: www.caldive.com
U.S. Taxpayer Identification Number: 61-1500501





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF LOAN NOTICE
 
Date:  ___________, _____
To:        Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
___ A Borrowing of Revolving Credit Loans
 
___ A conversion of Revolving Credit Loans
 
___ A continuation of Revolving Credit Loans
 
___ A Borrowing of Term Loans
 
___ A conversion of Term Loans
 
___ A continuation of Term Loans
 
(i) On _________________ (a Business Day).
 
(ii) In the amount of
$ _________________________                                                     .
 
(iii) Comprised of  ____________________________                              .
 
[Type of Loan requested]
 
(iv) For Eurodollar Rate Loans:  with an Interest Period
of   ______________________ months.
 
The Revolving Credit Borrowing, if any, requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.
 
CAL DIVE INTERNATIONAL, INC.






By:  ___________________________________                                                                    
Name: _________________________________                                                                     
Title: __________________________________                                                                     

Exhibit A of Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____


To:        Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined), among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
1. On            (a Business Day).
 
2. In the amount of $                                .
 
The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.
 
CAL DIVE INTERNATIONAL, INC.






By:  ___________________________________                                                                    
Name: _________________________________                                                                     
Title: __________________________________                                                                     



Exhibit B to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1


FORM OF REVOLVING CREDIT NOTE
 
Date:                                           


FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of April 26, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Agreement;" the terms defined therein being used herein as
therein defined), among Cal Dive International, Inc., a Delaware corporation,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Note is one of the Revolving Credit Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement.  Revolving Credit Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 

Exhibit C-1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
CAL DIVE INTERNATIONAL, INC.






By:  ___________________________________                                                                    
Name: _________________________________                                                                     
Title: __________________________________                                                                     

                                                                    

Exhibit C-1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           




Exhibit C-1 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2


FORM OF TERM NOTE
 
Date:                                           


FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby promises to pay to
_____________________ or registered assigns (the "Lender"), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of April 26, 2011 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Agreement;" the terms defined therein being used herein as therein defined),
among Cal Dive International, Inc., a Delaware corporation, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of such
Term Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
 
This Note is one of the Term Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein.  This Note is also entitled to the benefits of
the Subsidiary Guaranty and is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable all as provided in the
Agreement.  Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 

Exhibit C-2 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
CAL DIVE INTERNATIONAL, INC.






By:  ___________________________________                                                                    
Name: _________________________________                                                                     
Title: __________________________________                                                                     






Exhibit C-2 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
           



 

Exhibit C-2 to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement
Date:                                                                  
To:        Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of April 26, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the "Agreement;" the terms defined therein being used herein
as therein defined) among Cal Dive International, Inc., a Delaware corporation
(the "Borrower"), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is theof the Borrower, and that, as such, he/she is authorized to execute
and deliver this Certificate to the Administrative Agent on the behalf of the
Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
[Attached hereto as Schedule 1][Filed with the Borrower's Form 10-K for the year
ended ___________, 20__ and delivered in accordance with Section 6.01 of the
Agreement] are the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of the Borrower, ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
[Attached hereto as Schedule 1][Filed with the Borrower's  Form 10-Q for the
quarter ended ___________, 20__ and delivered in accordance with Section 6.01 of
the Agreement] are the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower, ended
as of the above date.  Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
 
The undersigned is familiar with the terms of the Agreement and has made, or has
caused to be made under his/her supervision, a review of the transactions and
condition (financial or otherwise) of the Borrower and its Subsidiaries during
the accounting period covered by the attached financial statements with a view
to determine whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the best knowledge of the undersigned during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
 
The representations and warranties of the Borrower contained in Article V of the
Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b)
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.
 
The financial covenant analyses and information set forth on Schedules 2 and 3
attached hereto are true and accurate on and as of the date of this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as
 
of                                ,                      .
CAL DIVE INTERNATIONAL, INC.






By:  ___________________________________                                                                    
Name: _________________________________                                                                     
Title: __________________________________                                                                     

                                                             

Exhibit D to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 2
 
to the Compliance Certificate
($ in 000's)
 
 
I.
Section 7.11(a) – Consolidated Interest Coverage Ratio.
   
A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
("Subject Period") as set forth on Schedule 3 hereto:
 
$  _________
 
B.
Consolidated Interest Charges for Subject Period:
$  _________
 
C.
Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):
____ to 1.00
   
Minimum Required:
2.75 to 1.00
II.
Section 7.11(b) – Consolidated Leverage Ratio.
   
A.
Consolidated Funded Indebtedness at Statement Date:
$  _________
 
B.
Consolidated EBITDA for Subject Period (Line I.A above):
$  _________
 
C.
+/- adjustments to EBITDA for Acquisitions/Material Dispositions:
 
$  _________
 
D.
Consolidated Leverage Ratio
     
(Line II.A ¸ (Line II.B +/- Line II.C):
____ to 1.00
   
Maximum permitted:
     
Prior to September 30, 2011:
4.25 to 1.00
   
Thereafter:
3.75 to 1.00
III.
Section 7.12 -- Capital Expenditures.
   
A.
Capital Expenditures made during fiscal year to date: (1)
$  _________
 
B.
Maximum permitted Capital Expenditures during the fiscal year ending 2011
       
$400,000,000
 
C.
Maximum permitted Capital Expenditures during each fiscal year thereafter:
       
$200,000,000
 
D.
Amount carried over from prior year:
$  _________
 
E.
Excess (deficit) for covenant compliance
for the fiscal year ending 2011
(Line III.B +Line III.D – III.A):
 
 
$  _________
   
for each fiscal year thereafter
(Line III.C +Line III.D – III.A):
 
$  _________





--------------------------------------------------------------------------------

 
(1)     Line III.A excludes all Capital Expenditures made during fiscal year to
date for assets acquired, constructed, improved, enlarged, developed,
re-constructed or repaired with proceeds from a Recovery Event or Asset
Disposition within 365 days after the receipt of the applicable Net Cash
Proceeds, to the extent of such proceeds
 

Exhibit D to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 3
 
to the Compliance Certificate
($ in 000's)
 
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
 
Consolidated
EBITDA
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
Twelve
Months
Ended
__________
Consolidated
Net Income
         
+ Consolidated Interest Charges
         
+ income taxes
         
+ depreciation expense
         
+ amortization expense
         
+ non-recurring non-cash charges or losses
         
+ non-capitalized transaction costs of Transaction
         
- non-recurring non-cash items
         
- net income from non Subsidiaries (to extent included in Consolidated Net
Income)
         
+ cash dividends and distributions from non Subsidiaries
         
+/- adjustments to EBITDA for non Wholly Owned Subsidiaries
         
= Consolidated EBITDA
         




Exhibit D to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an]) "Assignor")
and [the][each] Assignee identified in item 2 below ([the][each, an]
"Assignee").  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the][an] "Assigned
Interest").  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1. Assignor[s]:
 
2. Assignee[s]:   [for each Assignee, indicate [Affiliate][Approved Fund] of
[identify Lender]]
 
3. Borrower:  Cal Dive International, Inc.
 
4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement
 
5. Credit Agreement:  Credit Agreement, dated as of April 26, 2011, among Cal
Dive International, Inc., the Lenders from time to time party thereto, and Bank
of America, N.A., as Administrative Agent, L/C Issuer, and Swing Line Lender, as
from time to time amended, supplemented or otherwise modified
 
6. Assigned Interest[s]:
 
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate
Amount of
Commitment/Loans
for all Lenders*
Amount of
Commitment / Loans
Assigned*
Percentage
Assigned of
Commitment / Loans 1
CUSIP Number
   
__________
$______________
$___________
___________%
     
__________
$______________
$___________
___________%
     
__________
$______________
$___________
___________%
 



 
7. [Trade Date:                      __________________] 2
 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 



--------------------------------------------------------------------------------

 
1   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.
 
2   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 

Exhibit E to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]






By:                                                                      
Title:                                                                      




ASSIGNEE
[NAME OF ASSIGNEE]






By:                                                                      
Title:                                                                      


[Consented to and] 3 Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent






By:                                                                
Title:                                                                







--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 

Exhibit E to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

[Consented to:] 4
 
CAL DIVE INTERNATIONAL, INC.




By:  ___________________________________  
Name: _________________________________ 
Title: __________________________________                                                                     



--------------------------------------------------------------------------------

 
4  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.
 

Exhibit E to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1. Representations and Warranties.
 
1.1. Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower and any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower and any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
 
1.2. Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi)  it has, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2. Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
 
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 


 



Exhibit E to Credit Agreement
 
 


--------------------------------------------------------------------------------